  (PAGE NUMBERS REFER TO PAPER DOCUMENT ONLY.)
 
CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE
DENOTED WITH BRACKETS.
 
 
EXHIBIT 10.64


 
Master Lease Agreement
 
 
Wal-Mart Stores East, LP, individually and only as to Stores (as defined in
Section 1.1K of this Master Lease) owned, leased, or operated in AL, CT, DC, DE,
FL, GA, IN, KY, ME, MD, MA, MI, MS, MO, NH, NJ, NM, NY, NC, OH, OK, PA, RI, SC,
TN, VT, VA, WI, WV; Wal-Mart Stores, Inc., individually and only as  to Stores
owned or leased in AK, AR, AZ, CA, CO, HI, ID, IL, IA, KS, MN, MT, NE, NV, ND,
OR, SD, UT, WA, WY; Wal-Mart Louisiana, LLC, individually and only as  to Stores
owned or leased in Louisiana; and Wal-Mart Stores Texas, LP, individually and
only as  to Stores owned or leased in Texas (each referred to as “Landlord” for
purposes of this Master Lease Agreement as it applies to the Store) and Portrait
Corporation of America, Inc. (“Tenant”) enter into this Master Lease Agreement
effective the 8th day of          .
 
 
Whereas, Landlord operates discount retail stores nationwide;
 
Whereas, Tenant operates offering (described more fully in Appendix-1) and
desires to lease space within one or more Stores from which to operate such; and
 
Whereas, Landlord desires to lease space in one or more of its Stores to Tenant,
so Tenant may operate such in the Store.
 
Now, therefore, in consideration of the mutual promises and premises set forth
above and below, the receipt and sufficiency of which the parties hereby
acknowledge, the parties hereby agree as follows:
 
Article I
General Provisions
 
1.1           Definitions.
 
A.  “Attachment A” means an attachment to this Master Lease Agreement,
incorporated into this Master Lease Agreement when fully signed by Tenant and by
the particular Landlord with authority to lease the property identified in the
applicable Attachment A, that identifies the Store in which the Leased Premises
is located; the anticipated Delivery Window, as defined in Section 1.1F, below;
the anticipated Delivery Date, as defined in Section 1.1E, below; the
anticipated Rent Commencement Date, as defined in Section 4.1, below; and the
Extension, as described in the applicable Attachment A.

 
 
B.  “Appendix-1” means an appendix to this Master Lease Agreement, incorporated
into this Master Lease Agreement when fully signed by Tenant and Landlord, which
provides obligations of Landlord and Tenant specific to Tenant’s Permitted Uses
(as designated in Appendix-1) contemplated by Landlord and Tenant at the time
this Master Lease Agreement was entered into.

 
 
C.  “Commencement Notice” means an attachment to this Master Lease Agreement,
incorporated into this Master Lease Agreement at the time of delivery by
Landlord of the Commencement Notice to Tenant in accordance with Section, below,
which identifies the actual Rent Commencement Date and the actual Delivery Date,
as each term is defined below.

 
 
1


 
D.  “Common Area” means the public access areas of the Store and surrounding
land leased or owned by Landlord on which the Store is located including, but
not limited to, the parking areas, driveways, sidewalks, entrances, and exits in
the Store and between the Store and the Leased Premises.

 
 
E.  “Delivery Date” means the date on which Landlord delivers possession of the
applicable Leased Premises to Tenant.

 
 
F.  “Delivery Window” means the span of time in which Landlord may deliver
possession of the Leased Premises to Tenant.

 
 
G.  “Due Date” means the first (1st) calendar day of each month, unless this day
falls on New Year’s Day, Memorial Day, Independence Day (US), Labor Day,
Thanksgiving, or Christmas, in which case the Due Date means the following
business day.

 
 
H.  “Leased Premises” means the area of a Store leased to the Tenant by Landlord
subject to the terms and conditions of this Agreement.

 
 
I.   “Master Lease” means this Master Lease Agreement and any amendment,
appendix, attachment, and exhibit attached to and incorporated into this Master
Lease Agreement.

 
 
J.  “Rent” means the Base Rent defined in Section 4.2, below, and described in
the applicable Attachment A, plus any additional or other rent, interest, tax,
or other sum this Master Lease obligates Tenant to pay Landlord.

 
 
K.  “Store” or “Stores” means the “Wal-Mart” retail store operated by Landlord.

 
 
L.  “Sublessee” means the franchisee, licensee, concessionaire, or other party,
of Tenant which, pursuant to a separate agreement between it and Tenant, is
operating the Leased Premises as part of a marketing plan or system prescribed
by Tenant that is substantially associated with Tenant’s trademark, service
mark, trade name, logotype, advertising, or other commercial symbol designated
by Tenant and is subject to the terms and conditions of this Master Lease.

 
 
M.  “White Box” means the interior condition of the Leased Premises with
sprinklers, sheetrock walls, ceiling grid, HVAC installed, 100 amp service to
the Leased Premises, security gate, acoustic ceiling tile, lighting and
electrical outlets, and access to water and sewer.

 
1.2
Landlord’s Entry into the Agreement.

 
A.  Each Landlord enters into this Master Lease severally and solely as to the
Store it operates and in which the Leased Premises is located and without any
obligation with respect to any other Store.  Accordingly, only the respective
Landlord that operates the Store in which such Leased Premises is located may
execute, for a Leased Premises, an Attachment A.
 
B.  If, during the term of this Master Lease, it is determined that the use of
the Leased Premises is Restricted, as defined in the following sentence,
Landlord may remove/cancel the applicable Attachment A from the Master Lease and
the applicable Attachment A will be null and void without further action by
Landlord or Tenant.  Neither Landlord nor Tenant will be liable to the other for
any damages, loss, or liability in connection with the
 
 
2


 
cancellation of this Master Lease as to the affected Leased Premises.  For the
purpose of this paragraph, “Restriction” means any covenant, condition, law,
regulation, restriction, rule, or other matter binding to the Leased Premises,
Landlord, or Tenant or any combination thereof, which acts to prohibit or
materially restrict the use of the Leased Premises from any of the matters
contemplated by this Master Lease including, without limitation, that ability of
Landlord to lease to Tenant or Tenant’s ability to operate its type of business
in the Leased Premises.  By way of example, and not of limitation, if Landlord
is required to obtain the consent of a third party prior to leasing space to the
Tenant in a particular Store, the requirement of consent is a Restriction.
 
1.3
Landlord’s Overlease.  If Landlord is itself a lessee of a Store in which a
Leased Premises is located, so that this Master Lease as to the particular
Leased Premises is actually a sublease, Tenant accepts this Master Lease subject
to all the terms and conditions of the overlease under which Landlord holds the
Leased Premises as lessee.  Tenant covenants that it will do no act or thing
that would constitute a violation of the overlease.

 
1.4
Granting Language.  Upon the full execution of the applicable Attachment A,
Landlord leases to Tenant and Tenant rents from Landlord (subject and
subordinate to any mortgage, deed or trust, or other lien presently existing or
hereafter placed upon the applicable Leased Premises, the Common Areas, the
Store, or any combination thereof) the Leased Premises identified in the
applicable Attachment A to have and to hold subject to the terms of this
Agreement, by which the parties intend to be legally bound as to the applicable
Leased Premises upon the execution by each appropriate party of both this Master
Lease and the applicable Attachment A.

 
 
Article II
Construction and Acceptance of the Leased Premises
 
2.1
Landlord’s Obligation to Deliver Possession on the Delivery Date.

 
A.  Landlord shall use commercially reasonable efforts to deliver the applicable
Leased Premises to Tenant in the condition and during the Delivery Window
specified in the applicable Attachment A.

 
(1) Unless otherwise agreed to in the applicable Attachment A, Landlord shall
notify Tenant, in writing and no later than ten (10) days prior to the first day
of the Delivery Window, of the status of the construction of the applicable
Leased Premises and of the anticipated Delivery Date within the Delivery Window
on which Landlord estimates it will deliver possession of the applicable Leased
Premises to Tenant.

 
 
(2) Landlord, at any time prior to notifying Tenant of the anticipated Delivery
Date, may revise the Delivery Window.

 
 
(3) Landlord may revise the anticipated Delivery Date at any time after Landlord
notifies Tenant of the anticipated Delivery Date, in accordance with this
Article II, but in no event may Landlord revise the anticipated Delivery Date
with less than 24-hours notice.

 
3


 
B.  Landlord will not breach this Lease if it is unable to deliver possession of
the applicable Leased Premises to Tenant on the anticipated Delivery Date or
within the Delivery Window specified in the applicable Attachment A, and Tenant
waives any right or remedy it may have, at law or in equity, because of the
delay in performance.  If Landlord and Tenant agree that delivery of possession
is unfeasible within a commercially reasonable amount of time after the Delivery
Window specified on the applicable Attachment A, the parties, without liability,
may terminate this Master Lease as to the applicable Leased Premises.

 
2.2
Tenant’s Right of Entry.

 
 
A.  Prior to the Delivery Date, Tenant may enter the Leased Premises only to
inspect and measure the Leased Premises to ready the Leased Premises for opening
on the Rent Commencement Date, as described in Section, below, and as designated
in the applicable Attachment A.

 
 
B.  Tenant may enter the Leased Premises in accordance with the preceding
paragraph only if:

 
 
(1) Landlord and Tenant have previously signed an Attachment A for the Leased
Premises,

 

    (2) Tenant does not interfere with Landlord's performance of its obligations
under Section, above, or with the transaction of Landlord's business or the
business of any of Landlord's other Tenants, and

 

    (3) The Leased Premises is not currently in the possession of another
tenant.

                  
C.  If any work or other action done by, or on behalf of, Tenant results in a
stoppage of Landlord’s work, Tenant will immediately stop work until the parties
mutually agree Tenant’s work can re-commence without materially interfering with
Landlord’s obligations under Section, above, which time may not be any later
than the Delivery Date.  Any failure by Tenant to comply with the provisions of
this Section 2.2C is a material breach.
 
2.3
Acceptance of the Leased Premises.

 
 
A.  Landlord makes no representations, covenants, or warranties of any kind or
character whatsoever, express or implied, with respect to:

 
 
(1) The quality, condition, or title of the applicable Leased Premises;

 
 
(2) The suitability of the applicable Leased Premises for any activity and use
that the  Tenant may conduct in that Leased Premises according to this Master
Lease;

 
 
(3) Compliance of the applicable Leased Premises with any applicable law;

 
 
(4) The habitability, merchantability, or fitness for a particular purpose of
the applicable Leased Premises;

 
 
(5) The environmental condition of the applicable Leased Premises; or

 
 
(6) Whether Tenant’s anticipated or actual use of the Leased Premises complies
with the applicable land use restrictions.

 
4


 
 
 
B.  Tenant shall accept possession of the applicable Leased Premises when
delivered by Landlord, even if Landlord is unable to deliver possession during
the Delivery Window or on the anticipated Delivery Date, unless this Master
Lease as to the applicable Leased Premises has been terminated according to
Section, above.

 
 
C.  TENANT WAIVES ALL RIGHTS WITH RESPECT TO ANY DEFECT IN THE LEASED PREMISES,
AND IF TENANT FAILS TO NOTIFY LANDLORD OF ANY DEFECT AT LEAST FIVE (5) DAYS
AFTER THE DATE OF DELIVERY, TENANT CONCLUSIVELY ACCEPTS THE LEASED PREMISES “AS
IS” AND WITH ALL FAULTS.

 
 
D.  TENANT WAIVES ALL RIGHTS AGAINST LANDLORD WITH RESPECT TO ANY LIMITATION OR
RESTRICTION ON ITS USE OF THE LEASED PREMISES AS A RESULT OF ANY APPLICABLE LAW,
RULE, OR REGULATION INCLUDING, WITHOUT LIMITATION, LAND USE RESTRICTIONS.

 
2.4
Tenant’s Obligations to Prepare the Leased Premises to Open for Business.

 
 
A.  Tenant shall open the Leased Premises on the Rent Commencement Date (as
defined in Section 4.1, below, and designated on the applicable Attachment
A).  If Tenant fails to open the applicable Leased Premises on the Rent
Commencement Date and the failure is not caused by Landlord’s material
interference or default under this Master Lease, Landlord may charge Tenant
liquidated damages of [***] and additional liquidated damages of [***] a day for
each day, including the Rent Commencement Date, which the Leased Premises
remains unopened as required by the preceding sentence. By way of example, and
not as a limitation thereof, material interference may occur if Landlord fails
to deliver possession to Tenant of the applicable Leased Premises with
sufficient time before the Rent Commencement Date for Tenant to fulfill its
obligations under this Article II.   Tenant will pay any liquidated damages it
owes to Landlord within thirty (30) days after Tenant receives an invoice from
Landlord for the liquidated damages.  Landlord and Tenant acknowledge that it
would be impracticable to fix the actual damages suffered by Landlord as a
result of Tenant’s failure to open the Leased Premises on the Rent Commencement
Date, according to this paragraph, and that the amount of liquidated damages
described in the preceding sentence represents fair and reasonable compensation
to Landlord for this failure.  If the Leased Premises remains unopened for more
than three (3) consecutive days following the Rent Commencement Date, Tenant
will materially breach this Master Lease.

 
 
B.  Tenant shall complete all Improvements within the Leased Premises in order
to open the Leased Premises on the applicable Rent Commencement Date.  For the
purposes of this Master Lease, “Improvements” means any addition, alteration,
construction, finish, or improvement to the Leased Premises; any attachment of a
permanent fixture, permanent furniture, or permanent equipment; and includes,
but is not limited to, completing the interior walls, partitioning(s), floor
covering, ceiling work, utilities, painting, finish work, restroom facilities,
signage (pursuant to Section 2.6, below), and any other thing necessary.

 
 
C.  Tenant shall submit to Landlord and obtain Landlord’s approval of the floor
plans and layouts of the Leased Premises including dimensions, elevations,
Improvements, intended colors, and Trade Fixtures (as defined in Section
2.4D(1), below).  Tenant shall obtain Landlord’s approval of the floor plans and
layouts of the Leased Premises prior to seeking and obtaining any permits,
licenses, certifications, or other documents necessary to complete the
Improvements in the Leased Premises and install Trade Fixtures in the Leased
Premises in accordance with this Agreement.  All Trade Fixtures and Improvements
must accord with the plans and specifications previously approved by Landlord
and must be of high quality materials and workmanship, comparable to or better
than the tenant storefront, Improvements, and Trade Fixtures used by other
retailers in the vicinity of the Store and, specifically, used at Tenant’s most
recent prototype. Tenant may not vary from or add to the previously approved
plans or specifications without Landlord’s prior, written consent, which
Landlord may not unreasonably withhold or delay.  Landlord’s approval of
Tenant’s plans and specifications is solely based on Landlord’s
review.  Landlord's approval of the plans and specifications does not represent
government approval or suitability of the plans and specifications for the
intended purposes.

 
 
5


 
(1) Prior to any roof penetrations caused by Tenant’s Improvements, Tenant shall
obtain from Landlord’s Leasing Operations Department the contact information for
the contractor approved to work on Landlord’s roof.
 
(2) If Tenant’s roof-top heating, ventilating, and air conditioning unit, or
other rooftop equipment, requires steel supports in addition to the steel
framing erected by Landlord, then Tenant will pay the cost of labor and
materials for the installation thereof.  Mechanical equipment on the roof will
be placed within the area designated on Landlord’s structural
drawings.  Tenant’s plans and specifications of the proposed mechanical
equipment must be submitted to Landlord for approval.
 
(3) Tenant will provide screening or other type of cover for such mechanical
equipment to prevent visibility by the public and subject to approval of
landlord and the local governmental authorities.  If Landlord or any
governmental authorities requires a project standard equipment screen, Tenant
will use and pay for same.
 
D.  Tenant shall:
 
 
(1) Install any attached or unattached, moveable or non-moveable fixtures,
furniture, or equipment unique to Tenant’s business, the installation and
removal of which requires no cutting, drilling, or other defacing of the Leased
Premises (“Trade Fixtures”).

 
 
(2) Conduct the Improvements and install the Trade Fixtures in a good and
workmanlike manner in accordance with all applicable laws and in accordance with
obligations and requirements of this Master Lease including, but not limited to,
insurance, licensing, and regulatory compliance requirements.

 
 
(3) For existing locations, erect a dust wall of plywood or sheetrock, but not
plastic or canvas, across the entrance to the Store from the Leased Premises
prior to commencing Improvements and maintain the same in place throughout
construction.

 
6


 
 
(4) Conduct Improvements and install Trade Fixtures without interfering with
other construction in progress at the Store or with the transaction of
Landlord’s business or the business of any of Landlord’s other lessees.

 
 E.   If Landlord requests, Tenant will secure a bond or other security
satisfactory to Landlord against any loss, liability, or damage to persons or
property related to the Improvements.
 
2.5
Tenant’s Contractors.  Tenant’s contractors must be licensed, carry worker’s
compensation coverage as required by law, and comply with all applicable laws
including, but not limited to, obtaining any required permit, license, or other
documentation necessary to perform the construction work in connection with this
Master Lease.  At Landlord’s request, Tenant will provide Landlord with a list
of all contractors and subcontractors Tenant is using.

 
2.6
Signs.

 
 
A.  Tenant may not install on the exterior of the Store any sign, light,
decoration, painting, awning, canopy, or any other like item, (“Signs”) unless
otherwise provided in Appendix-1.

 
 
B.  Tenant may, with the prior, written consent of Landlord and in accordance
with Section 2.6C, install a Sign on the exterior bulkhead of the applicable
Leased Premises, which is inside the Store in which a Leased Premises is
located, with Tenant’s trade name identified in Appendix-1 to this Master Lease
and Tenant’s logo.

 
 
C.  Tenant may not install any Sign containing images or words that may offend
the ordinary, reasonable person including, but not limited to, words or images
that are cloaked in other words or images, phrases with double meanings, and
words or images commonly considered to be vulgar, swear, or curse words.  If
Tenant’s business or trade name violates this provision, Tenant may not use the
name in any signage in or around the Leased Premises.

 
2.7
Landlord’s Right of Re-Entry.  After the Delivery Date and before the Rent
Commencement Date designated on the applicable Attachment A, Landlord may
re-enter the applicable Leased Premises to continue any portion of Landlord’s
work not yet complete.  During this period of re-entry, Landlord may not
unreasonably interfere with any work required under Section being performed by
Tenant or on behalf of Tenant.

 
2.8
Certificate of Occupancy.  Tenant shall fax a copy of the Certificate of
Occupancy within two (2) calendar days after receiving it to Landlord’s Project
Management at (479) 204-2263.

 
 
Article III

 
Binding Effect of the Attachment A, Commencement Notice

 
Master Lease Term and Extension

 
3.1
Effective Date of Master Lease.  This Master Lease is effective and binds
Landlord and Tenant as of the Effective Date entered above.  This Master Lease
terminates in its entirety upon the termination, for whatever reason, of every
Attachment A signed by Landlord and Tenant that attaches to this Master Lease
and which is incorporated into this Master Lease.

 
 
7


 
 
3.2
Binding Effect of the Attachment A.  This Master Lease governs each Leased
Premises for which Landlord and Tenant execute an Attachment A.  Once signed by
both Landlord and Tenant, each Attachment A attaches to and incorporates into
this Master Lease binding both Landlord and Tenant to the terms and conditions
in both this Master Lease and the applicable Attachment A as to the applicable
Leased Premises.

 
3.3
Commencement Notice.  Landlord will deliver the Commencement Notice to Tenant,
no sooner than forty five (45) days following the actual Rent Commencement Date
of the applicable Leased Premises.  The Commencement Notice is for informational
purposes only and does not modify the terms of this Master Lease.  If Tenant
does not receive the Commencement Notice within that time, Tenant will notify
Landlord, in writing or verbally.  Any delay in delivery of the Commencement
Notice is not a breach of this Master Lease.

 
3.4
Lease Term of a Specific Leased Premise.  The Lease Term for each Leased
Premises commences on the day on which the applicable Landlord and Tenant each
sign the Attachment A for that Leased Premises and continues until the
Expiration Date.  For the purpose of this Master Lease, “Expiration Date” means
11:59 pm (local time as to the applicable Leased Premises) on the last day of
the month in which the anniversary date of the Rent Commencement Date,
designated in the applicable Attachment A, falls.  If the anniversary date falls
between July 1st and December 31st of a given year, and then the Expiration Date
extends to 11:59 pm (local time as to the applicable Leased Premises) on January
31st of the following year.  In case of cancellation or termination, the
Expiration Date becomes the date on which the lease is cancelled or terminated.

 
3.5
Extension of the Lease Term.  The Lease Term for the applicable Leased Premises
may extend, subject to the terms and conditions of this Master Lease, as
designated in the applicable Attachment A.  In the event that the Lease Term of
the applicable Leased Premises extends, any reference to the term “Lease Term”
includes the period by which the Lease Term extends.

 
 
 
Article IV

 
Rent, Security, Tax Increases

 
4.1
Rent Commencement Date.  Tenant’s obligation under this Master Lease to pay
Rent, in lawful money of the United States and without, for any reason,
deduction or offset, begins on the Rent Commencement Date.  For the purposes of
this Master Lease, the Rent Commencement Date is either:

 
 
A.  The first day on which the Store opens for business to the public (“Grand
Opening”), as memorialized in the applicable Commencement Notice, if the Leased
Premises is located in a new, relocated, or expanded Store; or

 
 
B.  The day specified in the applicable Attachment A, if the Leased Premises is
located in a Store currently in operation that has not or will not be relocated
or expanded between the time that the Attachment A is executed and the Rent
Commencement Date.

 
 
8


 
 
4.2
Base Rent.

 
 
A.  Tenant shall pay Base Rent to Landlord for each Leased Premises for which
Landlord and Tenant execute an Attachment A at the rate set forth in the
applicable Attachment A and any additional or other sum, rent, interest, or tax
required by this Master Lease.

 
 
B. Tenant, without offset, notice, or demand, shall pay Base Rent in equal
monthly installments with each monthly installment due by the Due Date.  If the
Rent Commencement Date occurs after the first day of the month, the Base Rent
for that month equals one-thirtieth (1/30th) of the normal monthly rent
installment for each day starting on the Rent Commencement Date and continuing
through midnight on the last day of that month.

 
4.3
Interest on Late Payments.

 
 
A.  Tenant shall pay to Landlord interest on any balance of Rent unpaid more
than ten (10) days following the Due Date at the prorated rate, based on a
30-day month, of the lesser of:

 
 
(1) [***] per month, or

 
 
(2) The maximum amount allowed by law.

 
 
B.  Any interest due under this provision is additional rent, and Tenant shall
pay it in full no later than the day on which it pays the unpaid balance of Rent
unless demanded earlier by Landlord.  Interest will not accrue on any unpaid
balance of Rent if the:

 

  (1) Unpaid balance is due to an error or problem with the automatic debit, if
Tenant is paying Rent through an automated clearing house account,and

 
 
(2) The error or problem was not due to the intentional or negligent act of
Tenant.

 
4.4
Quarterly Rent Payment.  Landlord may require Tenant pay the Base Rent on a
quarterly basis rather than monthly if, for two (2) consecutive months, Tenant
fails to pay timely the Base Rent according to Section 4.2.  The quarter will
commence on the first day of the month following the month that Landlord
notifies Tenant in writing of this election.

 
4.5
Method for Rent Payment.  Tenant shall pay Rent as required in the applicable
Attachment A.

 
4.6
Surety Bond.

 
 
A.  In addition to any other obligation of Tenant under this Master Lease,
Tenant, for each Leased Premises, shall execute and deliver a surety bond to
Landlord in lieu of a security deposit assuring Landlord that it will perform
its obligations herein for each Leased Premises under this Master Lease.

 
 
B.  Tenant shall obtain a bond equal to the sum of three (3) months rent on the
applicable Leased Premises from a reputable company satisfactory to Landlord.

 
 
C.  In addition to any other right or remedy available at law, in equity, or
under this Master Lease, Landlord may claim against the bond an amount equal to
the Rent owed to Landlord that Tenant failed to pay timely, such amount not to
exceed the penal sum of the bond.

 
 
9


 
 

 
 
D.  Any claim or payment under the bond in no way relieves Tenant of its
obligations under this Master Lease to pay Rent or other charges in excess of
the penal sum of the bond.

 
 
E.  Tenant, at the request of Landlord, will replace the bond when claims
against the bond equal or exceed the penal sum of the bond.

 
 
F.  Each bond must be in full force and effect within ten (10) days of Tenant
signing the applicable Attachment A and must continue for the Lease Term of the
applicable Leased Premises.

 
4.7
Taxes.

 
 
A.  Landlord shall pay all General Taxes levied, during each fiscal tax year,
against the Store, the Common Area, or both.  “General Taxes” means all general
real estate taxes, general and special assessments, parking surcharges, and
other governmental charges.

 
 
B.  In addition to Tenant’s other obligation under this Master Lease, Tenant
shall pay any tax or assessment:

 
                      (1) Levied against Tenant’s Improvements, inventory,
personal property, and Trade Fixtures;
 
                      (2) Assessed, imposed, or levied against Landlord in
relation to either Landlord’s interest in this Master Lease or the Rent and or
other charges required
                       under this Master Lease including, but not limited
to, increases or additional, special, regular, unforeseen, foreseen,
extraordinary, or ordinary, taxes and
                      assessments, whether occurring wholly or partially during
the Lease Term of the specific Leased Premises from which the taxes or
assessments arise;
 
                      (3) Imposed against Landlord because of Landlord’s
interest in this Master Lease as a substitute, in whole or in part, for a real
estate tax or assessment.
 
 
C.  Tenant shall reimburse Landlord, upon demand, for any tax, assessment, or
excise that was imposed, assessed, or levied against Landlord that Landlord paid
but for which Tenant is primarily liable under this Master Lease.

 
 
 
Article V

 
Utilities

 
5.1
Utilities.  Unless otherwise agreed to in this Master Lease, Landlord shall pay
for all public utilities furnished to the Leased Premises and shall reasonably
cool, heat, and light and provide water and sanitary sewerage services to the
building in which the Leased Premises is located.  Landlord is not liable for
any interruption whatsoever to the public utilities, the lighting, the cooling,
the heating, the water, or the sanitary sewerage services if any of the
preceding are interrupted:

 
 
A.  Due to equipment failure, fire, accident, strike, acts of God, or other
causes beyond the reasonable control of Landlord; or

 
 
B.  In connection with Store Renovations or to repair the Store or the Leased
Premises.

 
 
10


 
5.2
Telephone Service.  Tenant shall pay for telephone service in the Leased
Premises.  The use of a cordless phone within a Leased Premises is strictly
prohibited.

 
 
 
Article VI

 
Use and Operation

 
6.1
Use.  Tenant shall use the Leased Premises as designated in Paragraph 1 of
Appendix-1, Permitted Uses, subject to applicable legal requirements, and for no
other purpose without the prior, written consent of Landlord.

 
6.2
Continuous Operation.

 
 
A.  Tenant, other than as expressly permitted by this Master Lease and during
the applicable Lease Term, shall operate the applicable Leased Premises
continuously during the Hours of Operation designated in Appendix-1 and in
accordance with the Permitted Uses designated Appendix-1 and with the terms and
provisions of this Master Lease.

 
 
B.  Tenant, other than as expressly permitted by this Master Lease shall not
vacate the applicable Leased Premises during the applicable Lease Term or cease
operations in the applicable Leased Premises and shall conduct its business, at
a minimum, in an efficient, first-rate, and reputable manner.

 
 
C.  Other than closing the Leased Premises to repair, update, and upgrade the
Trade Fixtures, the Improvements, and the Leased Premises in accordance with
Section 7.3B, below, Tenant may close the applicable Leased Premises for repair
or renovation only with the prior, written consent of Landlord, which Landlord
may not unreasonably withhold or delay.

 
 
D.  Failure to comply with this provision or any representation by Tenant that
during the applicable Lease Term the Tenant, or one of its Sublessees, will not
comply with this provision or will vacate the applicable Leased Premises
materially breaches this Master Lease.

 
6.3
Hours of Operation.  Tenant, other than as expressly permitted by this Master
Lease and during the applicable Lease Term, shall conduct its business in the
Leased Premises as specified in Appendix-1 and, in accordance with Section 2.6,
above, shall post its Hours of Operation in a conspicuous location within the
Leased Premises.

 
6.4
Trade Name.  During the term of this Master Lease, Tenant shall conduct its
business under the name designated as Tenant’s Trade Name in Appendix-1 and
under no other name without the prior, written consent of Landlord.

 
A.  Tenant acknowledges that Landlord relied on Tenant’s business reputation and
associated trade name as a significant material inducement in Landlord’s
decision to execute this Master Lease, and therefore, Tenant hereby warrants
that Tenant has the right to use the trade name and all logos, trade dress,
slogans, and all other identifying marks used by Tenant at the Leased Premises.
 
B.  Failure to comply with this Section is a material breach of this Master
Lease.
 
6.5
Customer Service.

 
11


 
 
A.  Tenant shall operate the Leased Premises in conformity with Landlord’s
reputation as the operator of discount retail stores dedicated to customer
satisfaction and prompt quality customer service featuring a broad assortment of
quality merchandise at low, competitive prices.

 
 
B.  Tenant, at its sole cost and expense, shall post, in a conspicuous location
that customers can see when the Leased Premises is open and when the Leased
Premises is closed, a telephone number and an address for customers to
contact.  The telephone number must be either toll free or a number local to the
applicable Leased Premises.

 
6.6
Window Display Lights.  Tenant shall keep, during the Hours of Operation, any
display windows in the Leased Premises neat and attractive.

 
6.7
Mail & Deliveries.  Landlord does not guaranty any mail or deliveries to the
Leased Premises and recommends Tenant arrange to receive mail or deliveries at
an alternate location.  Any mail or deliveries to and from the Leased Premises
must be done only at such times and in the areas and through the entrances
designated for such purpose by Landlord.  Any mail or delivery left with the
Store is done at the Tenant’s sole risk.  All property kept, stored, or
maintained on the Leased Premises by Tenant is at Tenant’s sole risk.

 
6.8
Tenant’s Advertising, Promotion, and Media Inquiries.

 
 
A.  Tenant may use Landlord’s name only to the extent Landlord’s Leasing
Operations Department approves and only as a location reference.

 
 
B.  Tenant may not promote its services within the Store using Landlord’s
in-store public address system.

 
 
C.  Tenant may not post any Signs outside of the Leased Premises, except as
provided in Section 2.6B, above, or post any hand made signs inside or outside
of the Leased Premises.

 
 
D.  Tenant’s promotions related to the Leased Premises must be conducted in a
professional manner by trained individuals.

 
 
E.  Tenant may not release or cause to be released any statement to the press or
otherwise containing Landlord’s name or representing any relationship whatsoever
to Landlord, without the prior, written approval of the Wal-Mart Leasing
Operations Department.

 
 
F.  Tenant agrees that it will not, within the Leased Premises or anywhere else
in the Store, advertise, market, or promote any Competing Business.  For
purposes of this paragraph, “Competing Business” means any retail business,
owned or operated by either Tenant or a third party, involved in the sale,
outside of the Store, of any products or services sold from within the Store or
by any affiliate, parent company, or subsidiary of Landlord.

 
6.9
Restrictive Covenants.  Tenant shall comply with and observe any easement,
covenant, or restriction that affects or applies to the Leased Premises and the
Common Area.

 
 
12


 
 
6.10
Restrictions on Tenant’s Activities.  In addition to any easement, covenant, or
restriction that affects or applies to the Leased Premises or the Common Area,
Tenant, nor its Sublessees, shall not:

 
 
A.  Use the sidewalk adjacent to or any other space outside the Leased Premises
for display, sale, or any other similar undertaking.

 
 
B.  Use a loudspeaker system that may be heard from outside the Leased Premises;
place or permit any radio, television, loudspeaker, or amplifier on the roof,
inside the Leased Premises, or anywhere that the radio, television, loudspeaker,
or amplifier can be seen or heard from outside of the Leased Premises; or
solicit or distribute any handbills or other advertising in the parking lot,
Store, or Common Areas, unless otherwise protected by law.

 
 
C.  Use the plumbing facilities of the Leased Premises or the Store for any
purpose other than that for which they were constructed.  Neither Tenant or its
Sublessees, nor the invitees of either Tenant or its Sublessees, may use the
plumbing facilities of the Leased Premises to dispose of any foreign
substances.  The expense of any breakage, stoppage, or damage resulting from a
breach of this paragraph will be born by Tenant.

 
 
D.  Place on any floor a load that exceeds the load per square foot that the
floor was designed to carry.  Tenant may only install, operate, and maintain
heavy equipment in the Leased Premises if installed in such manner as to achieve
a proper distribution of weight.

 
 
E.  Use any forklift truck, tow truck, or any other machine or equipment in the
Store, in the Common Areas, or on any of the underlying ground, unless necessary
to complete Tenant’s obligations under Section 2.4 or unless otherwise agreed to
in the Appendix-1.

 
 
F.  Use the Leased Premises to conduct illegal business or for illegal purposes
or for any purpose that may increase the premium cost of or invalidate any
insurance policy carried on the Leased Premises, Common Areas, or the Store.  If
insurance premiums for insurance policies carried on the Leased Premises, Common
Areas, or the Store increase in connection with Tenant’s use of the Leased
Premises, Tenant will reimburse Landlord for the increase.

 
 
G.  Unreasonably interfere with Landlord’s business or the business of another
tenant of Landlord or act in such a way that reasonably may be expected to
injure Landlord’s business relationship including, but not limited to, acting in
any way which diminishes the access to or the visibility of any portion of the
Store or any other tenant’s premises or that impedes the free circulation of
customer traffic within the Store.

 
 
H.  Receive, retain, or store in the Leased Premises any “Controlled Substances”
except for any Controlled Substances included in an emergency medical kit.  For
the purposes of this Master Lease, “controlled substances” means materials
containing any quantity of a substance with a stimulant, depressant,
hallucinogenic effect on the higher functions of the central nervous system, and
having the tendency to promote abuse or physiological or psychological
dependence, as designated in state and federal controlled substance schedules
including, but not limited to, those listed in Schedules I through V of the
Controlled Substances Act, 21 U.S.C. §812, as may be amended.  Failure to comply
with this paragraph is a material breach.

 
13


 
 
 
 
I.  Within the Leased Premises, receive, retain, store, or use any firearm, tear
gas, mace, pepper spray, dye pack, or any item similar to a firearm, tear gas,
or dye pack.

 
6.11
Encumbrances and Liens.  Tenant may not cause any encumbrance to attach to or
upon the Leased Premises, the Store, the Common Area, the land underlying any of
the foregoing, or Tenant’s interest in this Master Lease because of any act or
omission of Tenant, its contractors, agents, employees, or
representatives.  Failure to discharge any encumbrance within five (5) days
following its filing is a material breach.  In addition to any right or remedy
Landlord may have for the material breach, Landlord may bond or pay the
encumbrance for Tenant’s account without inquiring into the validity of the
encumbrance.  If Landlord elects to pay the encumbrance, Tenant will reimburse
Landlord, upon demand by Landlord, the amount Landlord paid, plus an additional
[***] administrative fee, plus interest.  Interest will accrue at the lesser of
[***] or the maximum amount allowed by law beginning on the day Landlord bonds
or pays the encumbrance and continuing until Tenant reimburses Landlord the
entire amount Landlord paid, plus the administrative fee and any interest
accrued.

 
 
Article VII

 
Repairs & Maintenance

 
7.1
Repairs by Landlord.

 
A.  Subject to the provisions of Section (Casualty) and Article XII
(Condemnation), Landlord shall maintain the Store and Leased Premises in good
order and make all necessary repairs in the Leased Premises to the foundation,
gutter, spouts, exterior walls, interior load-bearing walls, door, door closure
devices, exterior openings, gates, and gate closure devices and to the roof and
HVAC, except as provided below in Section 7.2, below.  Tenant shall notify
Wal-Mart Maintenance of any necessary or requested repairs by calling the
Wal-Mart Maintenance Hotline at (479) 273-4747.  Tenant must have the work order
number provided by the Wal-Mart Maintenance Hotline at the time the repair is
reported in order to check on the status of the repair.
 
 
B.  Tenant shall reimburse Landlord for any repairs necessitated by the
intentional acts or negligence of Tenant or Sublessee or the agents, customer,
employee, or representative of either.  Any reimbursement required in the
preceding sentence must be made no later than three (3) calendar days after
Landlord demands reimbursement from Tenant.

 
 
C.  Landlord does not breach its obligations under Section, above, until a
reasonable amount of time passes after Tenant notifies Wal-Mart Maintenance,
according to Section, of the needed repair.  Rent will not abate during this
time or while any repairs are being made, and Landlord will not be liable to
Tenant or Sublessee due to loss or interruption of Tenant’s business because of
the prosecution of the repair.

 
7.2
Tenant’s Repairs, Maintenance, Handling Hazardous Substances.

 
 
A.  Tenant shall maintain the Leased Premises in compliance with applicable law
and in good order and condition.  Tenant shall effect, according to applicable
law, all repairs to the Leased Premises (except for those specifically
enumerated in Section 7.1, above) that are commercially necessary or desirable
to maintain the Leased Premises in a safe, dry, and tenantable condition
including, without limitation, repairs to:

 
14


 
                      (1) Any portion of the pipes, lines, ducts, wires, or
conduits, used solely by Tenant;
 
                      (2) Plate glass, windows, door frames, and special store
fronts;
 
                      (3) Molding, locks and hardware, lighting, plumbing, Trade
Fixtures, Signs, and interior painting and treatment; and
 
                      (4) Any Improvements or Trade Fixtures installed in the
Leased Premises, including any roof-top heating, ventilation, or air
conditioning unit or other rooftop
                      equipment.  Any repairs to the roof-top
heating, ventilating, and air conditioning unit or other rooftop equipment must
be made by a Landlord approved
                      contractor.
 
B.  Tenant, at no expense to Landlord, shall handle, manage, store, transport,
and dispose of all Hazardous Substances (as defined below) created by any
process, action, or inaction in connection with the Leased Premises and in
accordance with all applicable law.  Tenant shall not use any of Landlord’s
property or equipment in using, handling, managing, storing, transporting, and
disposing of Hazardous Substances.  Evidence of Tenant's compliance with all
applicable laws concerning the use, handling, management, storage,
transportation, and disposal of Hazardous Substances must be provided to
Landlord on Landlord's request.  For the purpose of this Master Lease,
“Hazardous Substance” means:

 
 
(1) Hazardous material, hazardous waste, hazardous substance, toxic substance,
biomedical waste, infectious waste, medical waste, or toxic waste identified by
any federal or state law; chemical, dust, mixture, medical device,
pharmaceutical, or common material capable of causing harm; or solid, liquid,
contained gas, sludge, pollutant, asbestos, petroleum product, polychlorinated
biphenyls, unused or returned consumer product, or other material, any of which,
during the term of this Master Lease, become regulated as a hazardous material,
hazardous waste, hazardous substance, toxic waste, or toxic substance; or

 
 
(2) Any solid, liquid, contained gas, sludge, pollutant, asbestos,
polychlorinated biphenyls, or other material that, during the term of this
Master Lease, becomes prohibited or requires special handling or treatment under
any applicable law or regulation, including common law.

 
 
Landlord: _____  Landlord: _____  Landlord: _____  Landlord: _____  Tenant:
_____

 
 
C.  Tenant, at no expense to Landlord, shall maintain the Leased Premises in a
clean and sanitary condition, free from debris or excessive odor, and in
compliance with all laws affecting the Leased Premises, Tenant’s use of the
Leased Premises, or Tenant’s business.

 
                      (1) Tenant shall not allow the accumulation or burning of
any rubbish or garbage in, on, or about the Leased Premises and shall keep all
entrances, doors, or
                      loading areas in the Leased Premises or
immediately adjoining the Leased Premises free from trash, litter, or other
obstruction.
 
                      (2) Tenant shall bear the expense of garbage and rubbish
collection and disposal.  If Landlord’s Leasing Operations Department permits
Tenant to use any
                      part of the Store (other than the Leased Premises), Common
Area, or land underlying the foregoing, to store garbage and refuse generated by
Tenant’s
                      use of the Leased Premises, Tenant and its Sublessees, at
the expense of Tenant or its Sublessee, will keep all such garbage and refuse in
the location
                      designated by Landlord and in the kind of container,
including the use of interior refrigerated garbage containers and compactors,
Landlord specifies.
 
15


 
                      (3) Tenant will maintain air pressure in the Leased
Premises necessary to keep offensive odors from emanating from the Leased
Premises.
 
                      (4) Any odor producing function of Tenant’s operations
must be mechanically vented to the exterior of the Store and the Leased Premises
to eliminate the
                      dissipation of such odors into the Store or into the
interior or exterior of any other tenant’s space.  Exhaust hoods may not project
above the roof deck
                      higher than that allowed by local governmental authorities
or code requirements.
 
                      (5) At Landlord’s written request, Tenant will install any
equipment or procedures necessary to comply with Section 7.2C(3) and Section
7.2C(4).  If Tenant
                      fails to comply with Landlord’s request, within ten
(10) days after receiving notice, Landlord may take remedial action for Tenant,
and Tenant will pay,
                      as Additional Rent, the cost of such remedial action plus
an administrative charge of [***] of the cost thereof.
 
 
D.  If Tenant fails to pursue diligently any repairs required by this Section
within ten (10)  days of receiving notice from Landlord of the repair, Landlord
may repair the Leased Premises as necessary to maintain it in a good, clean,
safe, dry, and tenantable condition.  If Landlord makes such repair, Tenant will
reimburse Landlord for its costs, plus an additional [***] administrative fee
when Tenant pays the next months Rent.  Tenant will pay interest at the rate of
[***] or the maximum rate allowed under law, whichever is less, for any amount
unpaid after the next months Rent becomes due.

 
 
7.3
Store Renovation.

 
 
A.  Landlord, from time to time, may relocate the Store to another physical
address.  If Landlord relocates the Store to another physical address, Landlord,
in its reasonable discretion, may terminate this Master Lease as to the
applicable Leased Premises but will not be liable for any cost or expense of
Tenant ceasing operations in the applicable Leased Premises.  Landlord and
Tenant may enter into a new Attachment A for the new location of the Store or
any other Store.  If Landlord and Tenant enter into a new Attachment A for the
new location or the Store or any other Store, Tenant will bear all costs and
expenses incurred in relocating to the new location of the Store or to any other
Store.  Tenant will also repair, update, and upgrade all Trade Fixtures and
Improvements to the Leased Premises and ready the newly located Leased Premises
to be open for business to the public for the Store’s grand opening as required
by this Master Lease.  Landlord must first approve all repairs, updates, and
upgrade to the Leased Premises.

 
B.  Landlord, from time to time, may remodel, re-arrange, renovate, or expand
(collectively and individually “Store Renovations”) the Store, without
relocating the Store to another physical address.  During Store Renovations,
Tenant will repair, update, and upgrade the Trade Fixtures, the Improvements,
and the Leased Premises unless Tenant repaired, updated, and upgraded the Trade
Fixtures, the Improvements, and the Leased Premises within the three (3)
consecutive preceding years.  All repairs, updates, and upgrades Tenant
contemplates must be previously approved by Landlord.

 
 
16


 
                      (1) Landlord may either temporarily or permanently
relocate Tenant within the Store to another location within the Store that is of
like size and configuration
                      as the Leased Premises and is in a reasonable
condition from which Tenant may operate if Landlord, in its sole discretion,
determines the relocation necessary
                      to complete Store Renovations.  Landlord will bear the
cost of moving Tenant’s Trade Fixtures in the event of a temporary relocation,
but Landlord is not
                      responsible for any expense associated with Tenant’s
repairs, updates, and upgrades of the relocated Leased Premises, whether the
relocation is temporary or
                      permanent. If the relocation is of a permanent nature and
Tenant reasonably determines that the new location will materially impair its
operations in the
                      applicable Leased Premises or is not of like size and
configuration as the original Leased Premises, Tenant may terminate this Master
Lease as to the
                      applicable Leased Premises.  If the relocation is
temporary and Tenant reasonably determines that the new location of the Leased
Premises
                     will materially impair its business or that the Store
Renovations are materially impairing its operations in the Leased Premises,
Tenant may, with Landlord’s
                     written consent, close the applicable Leased Premises
until Landlord and Tenant agree that the Store Renovations no longer impair the
operations of the
                     applicable Leased Premises.
 
 
(2) If, in connection with the Store Renovations, Landlord closes the Store for
more than three (3) consecutive days, Tenant may, with Landlord’s written
consent, either close the applicable Leased Premises while the Store is closed
in connection with the Store Renovations and conduct the repairs, updates, and
upgrades of the Leased Premises as required by this Section 7.3B or terminate
this Master Lease as to the applicable Leased Premises.

 
 
 
C.  If the Leased Premises closes in accordance with this Section, Rent due
during the time in which the Leased Premises is closed will abate.  The Leased
Premises must re-open once the Store Renovations and the operations of the
Leased Premises no longer materially impair each other, as determined by mutual
agreement of the parties.

 
 
Article VIII

 
Compliance with Law and Other Requirements

 
8.1
Rules and Regulations.
Tenant shall observe all rules and regulations established from time to time by
Landlord (as Landlord may adopt and publish in the Landlord/Tenant Handbook)
including, but not limited to:

 
 
A.  Tenant and Sublessee, and any agent, employee, or representative of either
Tenant or Sublessee, should remove immediately from the Store any merchandise
purchased from Landlord.

 
 
(1) Tenant and Sublessee, and any agent, employee, or representative of either
Tenant or Sublessee, may not bring into the Leased Premises any merchandise
purchased from Landlord unless the merchandise is purchased for use by Tenant
and Sublessee, and any agent, employee, or representative of either Tenant or
Sublessee, in the operation of its business in the Leased Premises or unless the
merchandise is purchased for immediate consumption by Tenant, or its Sublessee,
or any agent, employee, or representative of either Tenant or Sublessee.

 
 
17


 
 
(2) Tenant and Sublessee, and any agent, employee, or representative of either
Tenant or Sublessee, must keep a receipt for the merchandise purchased with the
merchandise at all times while the merchandise is in either the Leased Premises
or the Store.

 
 
(3) No merchandise for which Tenant or Sublessee, or any agent, employee, or
representative of either Tenant or Sublessee, has not paid may be removed from
the Store or brought into the Leased Premises.

 
 
(4) Any purchase by Tenant and Sublessee, and any agent, employee, or
representative of either Tenant or Sublessee, is subject to search according to
Landlord’s security procedures applicable to other customers of Landlord.  Any
one removing, or involved in the removal of, merchandise, either from the Store
or into the Leased Premises, without first paying for the merchandise may be
trespassed from the Store or all of Landlord’s property, may be treated as a
shoplifter, or both.  Shoplifters may be subject to prosecution.

 
 
B.  Tenant and Sublessee, and any agent, employee, or representative of either
Tenant or Sublessee, shall conduct him or herself while in the Store or in the
Leased Premises in a professional and courteous manner, appropriately attired,
trained, and groomed, and consistent with the first-class operations and
facilities of Landlord.

 
 
C.  Landlord’s procedures in responding to media inquiries as such inquiries
relate to the Leased Premises, Landlord, or any relationship between Tenant and
Landlord.

 
8.2
Compliance.

 
 
A.  Tenant shall comply with all federal, state, and local laws, rules, orders,
directives, and regulations pertaining to its operations within the Leased
Premises including, but not limited to and as amended, the Age Discrimination in
Employment Act of 1967, 29 U.S.C. §621, et seq.; the Americans with Disabilities
Act of 1990, 42 U.S.C. §12101, et seq.; the Child Labor Act, 29 U.S.C. §212, et
seq.; the Civil Rights Act of 1964, et seq.; the Economic Dislocation and Worker
Adjustment Act, 29 U.S.C. §565, et seq.; the Employee Polygraph Act of 1988, 29
U.S.C. §2001, et seq., the Equal Pay Act of 1963, 29 U.S.C. §201, et seq.; the
Fair Labor Standards Act of 1938, 29 U.S.C. §201, et seq.; the Family and
Medical Leave Act of 1993, 29 U.S.C. §2601, et seq.; the Immigration Reform and
Control Act of 1986, 8 U.S.C. §1324a, et seq.; the Older Worker Benefit
Protection Act, 29 U.S.C. §621, et seq.; and the Omnibus Budget Reconciliation
Act of 1986, 29 U.S.C. §623, et seq.; and all other applicable laws, statutes,
and regulations.

 
B.  Landlord has absolutely no responsibility, obligation, or liability for
Tenant’s hiring and other employment practices.  Tenant warrants and represents
that it has a policy to:

 
 
(1) Comply in all respects with all immigration laws and regulations;

 
 
18


 
 
(2) Properly maintain all records required by the United States Citizenship and
Immigration Services (the "USCIS") including, without limitation, the completion
and maintenance of the Form I-9 for each party's employees;

 
 
(3) Respond in a timely fashion to any inspection requests related to such I-9
Forms;

 
 
(4) Cooperate fully in all respects with any audit, inquiry, inspection, or
investigation the USCIS may conduct of such party or any of Tenant's employees;

 
 
(5) Conduct annual audit of the I-9 Forms for its employees; and

 
 
(6) Promptly correct any defects or deficiencies the audit reveals;

 
 
(7) Require all subcontractors performing any work for Tenant to comply with the
covenants set forth in this Section 8.2B.

 
 
C.  With respect to its business operations in the Leased Premises, Tenant shall
comply with the Comprehensive Environmental Response, Compensation and Liability
Act, the Superfund Amendment and Reauthorization Act, the Resource Conservation
Recovery Act, the Federal Water Pollution Control Act, the Federal Environmental
Pesticides Act, the Clean Water Act, any federal, state, or local “Superfund” or
“Super Lien” statute, or any other statute, law, ordinance, code, rule,
regulation, order , or decree, including any amendments thereto, regulating,
relating to, or imposing liability (including strict liability), or standards of
conduct concerning any Hazardous Substance or any escape, seepage, leakage,
spillage, emission discharge, or release of any Hazardous Substance or material
resulting from Tenant’s use, handling, management, storage, transportation and
disposal of any Hazardous Substance in, about, or under the Store.

 
D.  Tenant shall comply with the provisions of the Americans with Disabilities
Act (“ADA”) in complying with its obligations under this Master Lease.
 
                      (1) If, after Landlord delivers to Tenant the applicable
Leased Premises, the presence of any ADA violation on the applicable Leased
Premises requires
                      remedial work on the Leased Premises, Tenant will
promptly take all actions at its sole expense as are required by any federal,
state, or local
                      government agency or political subdivision to comply with
the ADA; provided that Landlord's consent to such actions is first obtained,
which consent
                     Landlord may not unreasonably withhold or delay.
 
                      (2) In addition to Tenant’s obligations under Article
XIII, Tenant shall indemnify, defend and hold harmless the Indemnitees from any
Claim including,
                     without limitation, diminution in value of the Leased
Premises, damages for the loss or restriction of use of rentable or usable space
or of any
                     amenity of the Leased Premises, damages arising from any
adverse impact on marketing of space of the Leased Premises, and sums paid
                      in settlement of claims, attorney's fees, consultation
fees and expert fees arising during or after the applicable Lease Term as a
result of such violation.  
                     Tenant’s obligations in the preceding sentence
include, without limitation, costs incurred in connection with any investigation
of site conditions
                     or any remedial work required by any federal, state, or
local government agency or political subdivision because of any ADA violation
present on or
                     about the Leased Premises.
 
 
19


 
 
 
E.  Tenant represents and warrants that neither it nor its Sublessees are:

 
 
(1) A person or entity designated by the U.S. Government on the list of the
Specially Designated Nationals and Blocked Persons (the “SDN List”), as
maintained by the U.S. Treasury Department’s Office of Foreign Assets Control
(“OFAC”) at http://www.ustreas.gov/offices/enforcement/ofac/sdn, with which a
U.S. person or entity cannot deal with or otherwise engage in business
transactions;

 
 
(2) A person or entity who is otherwise the target of U.S. economic sanctions
and trade embargoes enforced and administered by OFAC, such that a U.S. person
or entity cannot deal or otherwise engage in business transactions with such
Tenant or its Sublessees;

 
 
(3) Either wholly or partly owned or wholly or partly controlled by any person
or entity on the SDN List, including without limitation by virtue of such person
being a director or owning voting shares or interests in an entity on the SDN
List;

 
 
(4) A person or entity acting, directly or indirectly, for or on behalf of any
person or entity on the SDN List; or

 
 
(5) A person or entity acting, directly or indirectly, for or on behalf of a
foreign government that is the target of the OFAC sanctions regulations such
that the entry into this Master Lease would be prohibited under U.S. law.

 

 
 
F.  Tenant shall inquire diligently into and screen the qualifications of
each employee, agent, or representative operating out of the Leased Premises,
and no one that may pose a reasonably ascertainable risk to the safety or
property of Wal-Mart or its Associates, customers, or business invitees is
permitted on Wal-Mart property.  For purposes of this paragraph, "inquire
diligently into and screen" means conducting a criminal background check in
accordance with federal and state law, properly checking references, and using
such other methods to determine qualifications that a reasonable and prudent
employer might utilize under the circumstances.  Also, “risk” means any
propensity to engage in violence, sex crimes, fraud, theft, vandalism, or any
other conduct likely to result in harm to a person or property.  Failure to
comply with this provision constitutes a material breach of this Master Lease.

 
 
G.  Tenant shall maintain the warranties and representations Tenant made under
this Master Lease, all of which are remade and reaffirmed by Tenant when signing
each new Attachment A, in full force and effect throughout the term of this
Master Lease.

 
 
H.  Any failure by Tenant to comply with its obligations under this Section 8.2
is a material breach.

 
8.3
Landlord’s Right of Removal.  Landlord, in its sole judgment and discretion, may
deny entry to or remove from its premises any Tenant or Sublessee, or any agent,
employee, or representative of either Tenant or Sublessee, who violates any of
Landlord’s rules or regulations.

 
 
 
Article IX

 
Right to Access & Common Areas

 
 
20


 
9.1
Landlord’s Right to Access.  Landlord may enter the Leased Premises:

 
 
A.  Without notice to either inspect the Leased Premises, enforce any of
Landlord’s rules and regulations, enforce a provision of this Master Lease or in
case of an emergency;

 
 
B.  Upon reasonable notice to Tenant, either to affect repairs it is obligated
to perform or to add, alter, improve, repair, or otherwise construct or maintain
any part of the Store adjacent to the Leased Premises; and

 
 
C.  With twenty four (24) hours advance notice to Tenant to show the Leased
Premises to a prospective lender, lessee, or purchaser.

 
9.2
“For Rent” or “For Lease”.  Landlord may post “For Rent” or “For Lease” signs on
the Leased Premises during the last ninety (90) days of the Leased Term if, in
accordance with  this Master Lease, Landlord and Tenant do not extend the Lease
Term.

 
9.3
Tenant’s Right to Access.

 
 
A.  Tenant, its Sublessee, and the agent, customer, employee, or representative
of each, has a limited right, during the Hours of Operation listed in
Appendix-1, to enter upon the Common Areas of the Store in order to conduct
business in the Leased Premises.

 
 
B.  Except as set forth in Article II and Article VII, Tenant has no rights or
obligations related to the rooftop of the Leased Premises.

 
 
C.  Tenant, with Landlord’s prior consent, may enter Landlord’s property for the
limited purpose of servicing, maintaining, and otherwise performing its
obligations in connection with this Master Lease at times the Store is not open
to the public for business if Tenant, in no way, provides its services to the
public during that time.

 
9.4
Parking.  Tenant, its Sublessee, and the agents, employees, and representatives
of each, while working in the Leased Premises, may park their motor vehicles in
spaces designated by Landlord.  Landlord may tow or cause to be towed, at the
expense of the owner of the motor vehicle, any motor vehicle owned by Tenant,
its Sublessee, or the agents, employees, and representatives of each, that is
parked in any area of Landlord’s property other than the parking area
designated.

 
9.5
Landlord’s Liability.  If Landlord enters the Leased Premises according to the
provisions of this Master Lease, Landlord is not liable to Tenant for any loss,
liability, or damages resulting from Landlord’s entry.  If Landlord enters the
Leased Premises during the Hours of Operation, Landlord will use commercially
reasonable efforts not to interfere with Tenant’s business, and Landlord will
not be liable to Tenant for any loss, including lost profits, for any resulting
business interruption.

 
9.6
Common Areas.  Despite the preceding Sections, Landlord may close or prohibit
the use of any Common Area, in part or in whole; may change the location or
appearance of the Common Area; or may erect additional structures in the Common
Area.

 
 
 
Article X

 
Transfer of Interest, Subordination, Attornment

 
 
21


 
 
       10.1          Transfer of Tenant’s Interest.  For the purposes of this
Master Lease, “Affiliate” means a corporation related to Tenant by shareholdings
or any other means of control; a subsidiary of Tenant; Tenant’s parent
                        company; or a sibling company of Tenant.  Except to an
Affiliate known to Landlord at the time Landlord signs this Master Lease
Agreement:
 
 A.  Tenant may not, without the prior, written consent of Landlord, which
Landlord will not unreasonably withhold:
 
(1) Transfer, encumber, or pledge (collectively and individually, “Transfer”)
its interest in this Master Lease, either in its entirety or as to a particular
Leased Premises, or an applicable Leased Premises;
 
(2) Permit any Transfer or interest of this Master Lease by operation of law;
 
(3) Permit any person or entity other than Tenant to use the Leased Premises; or
 
(4) Cause or permit Tenant’s dissolution, merger, or consolidation, unless
Tenant is merging or consolidating with an Affiliate.
 
 B.  Tenant shall notify Landlord, in writing, prior to or simultaneously with,
a public announcement of the Transfer within any twelve (12) month period of
either more than an aggregate of fifty percent (50%) of  Tenant’s voting shares
or more than fifty percent (50%) of the value of Tenant’s unencumbered assets
(as of the date of the Transfer); or the Transfer of any part or all of its
shares of stock resulting in a change in Tenant’s present effective voting
control by the person owning a majority of said shares of stock on the day
Tenant signs this Master Lease.  If a Transfer occurs, Landlord, in its sole
discretion, may terminate this Master Lease in its entirety by providing written
notice to Tenant within ninety (90) days following receipt by Landlord of
Tenant’s notice as required above.  Tenant’s failure to provide Landlord notice
as required above constitutes a material breach of this Master Lease.
 
10.2
Effect of Unauthorized Transfer.  Subject to the exceptions in Section 10.1, any
Transfer or attempted Transfer without Landlord’s prior, written consent will be
void and will not confer any rights upon any third person.

 
10.3
Requesting Landlord’s Consent.

 
 
A.  Any request for Landlord’s consent pursuant to this Article X must be in
writing and include:

 
(1) The proposed effective date of the Transfer, which should not be less than
forty five (45) days nor more than one hundred eighty (180) days in advance of
the notice;
 
(2) All of the terms, including the consideration, of the proposed Transfer, the
name and address of the proposed transferee, and a copy of all documentation
pertaining to the proposed Transfer; and
 
(3) The current audited financial statements of the proposed transferee or any
other financial statements that would enable Landlord to determine the financial
responsibility, character, and reputation of the proposed transferee.
 
22


 
 
 
 
B.  Tenant shall provide any additional information Landlord requests in
connection with the proposed Transfer.

 
10.4
Effect of Consent.

 
 
A.  If Landlord consents to any Transfer, that consent is not effective until
and unless:

 
 
(1)  Landlord receives a copy of the assignment affecting the Transfer and

 
 
(2) The transferee delivers to Landlord a written agreement, in form and
substance satisfactory to Landlord, by which the transferee assumes all of the
obligations and liabilities of Tenant under this Master Lease.

 
 
B.  Any consent by Landlord to a Transfer does not constitute a waiver by
Landlord of any prohibition against any future Transfers.

 
 
C.  No Transfer relieves Tenant of any obligations under this Master Lease.

 
10.5
Transfer Premium.

 
 
A.  For the purposes of this provision, “Transfer Premium” means all Rent or
other consideration payable by the Transferee in any monthly period that is in
excess of the Rent payable by Tenant under this Master Lease in the same monthly
period.

 
 
B.  Tenant promptly, without notice or demand, shall pay Landlord [***] of any
Transfer Premium Tenant receives in connection with a Transfer.

 
 
C.  Tenant shall pay Landlord, in a form satisfactory to Landlord, any part of
the Transfer Premium Tenant receives in a non-cash form.

 
 
D.  In lieu of accepting any payment from Tenant of a Transfer Premium, Landlord
may elect, with ninety (90) days written notice, to increase the Rent due under
this Master Lease as to the transferred Leased Premises by an amount equal to
Landlord’s share of the monthly amount of the Transfer Premium.

 
 
E.  Landlord and its authorized representatives have the right to conduct an
audit, relating to any Transfer Premium, of Tenant at Tenant’s place of business
during Tenant’s regular work hours and with reasonable notice.  If the audit
establishes that Tenant underpaid Landlord Landlord’s percentage of the Transfer
Premium, Tenant, within thirty (30) days following receipt of written demand,
will pay the deficiency and Landlord’s costs of such audit.  If the deficiency
is greater than [***], Landlord may terminate this Master Lease as to the
transferred Leased Premises.  If the audit establishes that Tenant overpaid
Landlord Landlord’s percentage of the Transfer Premium, Landlord, within thirty
(30) days following receipt of written demand by Tenant, will pay the overage.

 
 
F.  This provision does not apply to:

 
 
(1) Any Transfer between Affiliates,

 
 
(2) Payments made by a transferee for Tenant’s customer deposits, or

 
 
(3) Tenant’s furniture, fixtures, and equipment.

 
10.6
Transfer of Landlord’s Interest.

 
 
23


 
 
A.  Landlord may Transfer all or a part of its interest in the Store, the Common
Areas, or the Leased Premises to a parent, subsidiary, or affiliated corporation
of Landlord without prior consent or notice to Tenant.

 
 
B.  If Landlord Transfers its interest in this Master Lease as to a Leased
Premises and the transferee assumes all of Landlord’s future obligations under
this Master Lease, Landlord will be released from any further obligations under
this Master Lease as to the transferred interest.  Tenant agrees to look solely
to Landlord’s transferee for performance of obligations under this Master
Lease.  Landlord will transfer to the transferee any security given by Tenant
according to Section 4.6, and Landlord will be discharged from any further
obligation relating to the security.

 
10.7
Subordination.  Landlord may elect that this Master Lease, as to a particular
Leased Premises, be subordinate to or paramount to the lien of any
mortgage.  Landlord’s right to elect is self-operative, and no further
instrument will be required.  If Landlord requests, Tenant will do one or both
of the following:

 
 
A.  Confirm in writing and in a recordable form that this Master Lease, as to a
particular Leased Premises, is subordinate to or paramount to (as Landlord
elects) the lien of any mortgage; and

 
 
B.  Execute an instrument making this Master Lease, as to the particular Leased
Premises, subordinate or paramount (as Landlord may elect) to the lien of any
mortgage, in a form as may be required by any applicable mortgagee.

 
10.8
Attornment.  Tenant may not disaffirm any of its obligations under this Master
Lease if Landlord Transfers the Store or a particular Leased Premises to a
successor.  Tenant will attorn to and be bound by the terms, covenants, and
conditions of this Master Lease as to the affected Leased Premises for the
balance of the Lease Term.

 
 
 
Article XI

 
Casualty

 
11.1
Fire or Other Casualty.  Tenant shall promptly notify Landlord, in writing, of
any damage caused to a Leased Premises by casualty.

 
11.2
Election to Rebuild.

 
A.  Landlord may elect to repair and restore structural damage to a Leased
Premises damaged by casualty and shall notify Tenant, in writing and within at
least sixty (60) days after Landlord receives notice of the casualty damage, of
its election.

 
 
B.  If Landlord does not elect to repair and restore structural damage to a
Leased Premises damaged by casualty, this Master Lease as to the applicable
Leased Premises will terminate.

 
 
C.  If Landlord elects to repair the structural damage to a Leased Premises
damaged by casualty, Landlord, after notifying Tenant of its election, will
diligently undertake the appropriate measures necessary to complete the repairs
to the applicable Leased Premises in a commercially reasonable amount of
time.  Landlord will return the applicable Leased Premises to Tenant in
substantially the same condition the applicable Leased Premises was in on the
Delivery Date.  Tenant will then complete the build-out of the applicable Leased
Premises with commercially reasonable diligence and return the applicable Leased
Premises to substantially the same condition the applicable Leased Premises was
in immediately prior to the casualty.

 
24


 
 
11.3
Rent Abatement.  If Landlord elects to repair the structural damage to a Leased
Premises damaged by casualty, Landlord may abate Rent due on the applicable
Leased Premises to the extent that the:

 
 
A.  Applicable Leased Premises is closed for repair, or

 
 
B.  Tenant’s operations within the Leased Premises are impaired by the
structural damage and subsequent repairs.

 
 
Article XII

 
Condemnation & Eminent Domain

 
12.1
Total or Substantial Taking.  If a Taking of a Leased Premises, or a Store in
which exists a Leased Premises, occurs, this Master Lease as to the applicable
Leased Premises will terminate automatically as of the date of the Taking.  For
purposes of this Master Lease, “Taking” means any government action that
deprives, directly interferes with, or substantially disturbs the use and
enjoyment of the Leased Premises, any of which may occur because of either the
exercise of the power of eminent domain or condemnation or resulting from a
purchase in lieu thereof.

 
12.2
Partial Taking.  If a Taking of only a portion of the Leased Premises, or of a
Store in which exists a Leased Premises, occurs, Landlord may either:

 
 
A.  Terminate this Master Lease, without liability, as to the applicable Leased
Premises; or

 
 
B.  Reduce the Base Rent in proportion to the area of the Leased Premises
affected by the Taking until such time that portion of the Store or the Leased
Premises is restored.

 
12.3
Temporary Use.  If a Taking of the Leased Premises occurs for temporary use,
this Master Lease will continue in full force and effect as to the applicable
Leased Premises.  Tenant will continue to comply with its obligations under this
Master Lease, and any appendix, amendment, or attachment hereto, to the extent
compliance is possible because of the Taking for temporary use.  If during the
temporary Taking, Tenant is unable, based on a commercially reasonable standard,
to operate its business from the Leased Premises such that Tenant reasonably is
unable to open the Leased Premises for business, Landlord will reduce Tenant’s
Rent in proportion with the number of days the Leased Premises is closed during
the temporary Taking.

 
12.4
Compensation.  Any compensation arising out of the Taking of a Leased Premises
belongs to and is the property of Landlord without any participation by
Tenant.  Tenant hereby assigns to Landlord any share of any compensation arising
out of the Taking of a Leased Premises that may be awarded to Tenant and waives
any rights it may have with respect to the loss of its leasehold estate.  

 
 
25


 
 
 
Article XIII

 
Indemnity and Liability

 
13.1
Definitions.  For the purposes of this Master Lease:

 
A.  “Claim” means any action, cause of action, claim, or any other assertion of
a legal right; damages including, but not limited to, consequential, future,
incidental, liquidated, special, and punitive damages; diminution in value;
fines; judgments; liabilities; losses including, but not limited to, economic
loss and lost profits; and regulatory actions, sanctions, or settlement
payments.
 
B.   “Indemnitee” means:
 
 
(1) Landlord, its subsidiaries, affiliates, officers, directors, employees,
agents, and

 
 
(2) Any lessor of Landlord or other party to an agreement with Landlord related
to Landlord’s purchase or lease or use of the Store or the underlying land,
which Landlord has a contractual obligation to indemnify for Claims in
connection with the Store or the Leased Premises.

 
 
 
C.  “Indemnified Claim” means a Claim for which Tenant is obligated to
indemnify, defend, and hold harmless the Indemnitees according to Section 13.2,
below.

 
13.2
Indemnification.  Tenant shall indemnify, defend, and hold harmless the
Indemnitees against any Claim, even if the Claim is  groundless, fraudulent,
false, or raised or asserted by a third party, including a government entity, in
connection with or resulting from:

 
A.  Any actual or alleged breach of this Master Lease by Tenant or Sublessee, or
any agent, employee, or representative of either Tenant or Sublessee;

 
 
B.  Any actual or alleged negligence or willful misconduct by Tenant or
Sublessees, or their respective agents, employees, representatives,
subcontractors, or customers, at or related to the Leased Premises;

 
 
C.  An investigation of the Indemnitees concerning the alleged improper
management, handling, storage, disposal, or transportation of Hazardous
Substances, any of which Tenant is responsible for under this Master Lease and
the actual or alleged improper use, handling, management, storage,
transportation, and disposal of Hazardous Substances by Tenant, Sublessee, or
any agent, employee, or representative of either Tenant or Sublessee; and

 
 
D. Indemnitees actual or alleged passive negligence, secondary liability,
vicarious liability, strict liability, or breach of a statutory or non-delegable
duty, related, directly or indirectly, to any matter covered under Section 13.2
of this Master Lease.

 
13.3
Scope of Indemnity.  Tenant’s obligations under this Article XIII:

 
 
A.  Is independent of, and not limited by, any of Tenant’s obligations under
Article XIV, below, even if damages or benefits are payable under worker’s
compensation or other statutes or if Tenant breaches its obligations under
Article XIV, below.

 
 
B.  Survive the termination or expiration of this Master Lease until applicable
law fully and finally bars all Claims against the Indemnitee.  ALL OBLIGATIONS
UNDER THIS ARTICLE XIII WILL BE ENFORCED TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW FOR THE BENEFIT OF THE INDEMNITEES. In the event that applicable
law affects the validity or enforceability of this Article XIII, that applicable
law will operate to amend this Article XIII to the minimum extent necessary to
bring the provisions of this Article XIII into conformity with the applicable
law.  This Article XIII, as modified, will continue in full force and effect.

 
 
26


 
 
 
C.  Applies unless and until a final judicial decision, from which there is no
further right to appeal, determined that the Indemnitee is not entitled to be
indemnified, defended, and held harmless under this Agreement.

 
13.4
Defense of Claim.

 
A.
A.  On receiving notice, from whatever source, of the Indemnified Claim, Tenant
shall:

 
 
(1) Promptly notify Landlord of the assertion, filing, or service of any
Indemnified Claim of which Tenant becomes aware; and

 
                      (2) Immediately take all appropriate actions necessary to
protect and defend theIndemnitees regarding the Indemnified Claim.
 
 
B.  Tenant shall cause the counsel engaged to defend the Indemnitees with
respect to the Indemnified Claim to acknowledge receipt of, to accept, and to
represent Indemnitees’ interest regarding the Indemnified Claim in accordance
with “Wal-Mart’s Indemnity Counsel Guidelines.”

 
 
C.  If, in its sole discretion, the Indemnitees determine that a conflict of
interest exists between the Indemnitees and the indemnifying counsel or that the
indemnifying counsel is not pursuing a defense for the Indemnitees that is in
the Indemnitees’ best interests, the Indemnitees may request Tenant replace the
indemnifying counsel.

 
                      (1) Tenant shall not unreasonably withhold its consent to
replace the indemnifying counsel and will replace the indemnifying counsel
timely or cause the indemnifying counsel to be replaced timely.
 
                      (2) If Tenant unreasonably withholds consent or the
indemnifying counsel is not timely replaced after the Indemnitees requested, the
Indemnitees may replace the indemnifying counsel, and Tenant will reimburse
                      the Indemnitees any costs incurred by the Indemnitees in
replacing the counsel.
 
13.5
Waiver.  Tenant waives any right, at law or in equity, to indemnity or
contribution from the Indemnitees.

 
13.6
Non-liability of Landlord and Tenant.

 
 
A.  Landlord will not be liable to Tenant or Sublessee, or any agent, employee,
representative, or customer of Tenant or Sublessee, and Tenant will not be
liable to Landlord, for any Claim relating to the negligence or willful
misconduct of any of Landlord’s customers, invitees, or other lessees or
sublessees or any customers or invitees of Landlord’s other lessee and
sublessees.

 
 
27


 
 
B.  Landlord will not be liable to Tenant for any Claim relating to the
condition of the Store, the Common Areas, or the Leased Premises in connection
with disrepair or defect in any:

 
 
(1) Structural element of the Leased Premises;

 
 
(2) Trade Fixtures, Improvements, wiring, or any of Tenant’s installations;

 
 
(3) Back up of drains constructed or installed by Tenant; or

 
 
(4) Gas, water, steam, electricity, grease, or oil, leaking, escaping, or
flowing, from any equipment, pipes, drains, wiring, Trade Fixtures, or
Improvements installed or maintained by Tenant.

 
13.7
Breach of Article XIII.  Any failure by Tenant to comply with this Article XIII
is a material breach of this Master Lease, which does not relieve Tenant of its
obligations under this Article XIII.

 
 
 
Article XIV

 
Insurance

 
14.1
Insurance Required.  Tenant shall procure and maintain, at Tenant's own expense,
the insurance policies described in the attached Appendix-2.  All insurance
policies required by this Master Lease must be obtained from an insurance
company with a rating of A+ or better and a financial Size Category rating of
VII or better as rated in the A.M. Best Key Rating Guide for Property and
Casualty Insurance Companies (“Insurer”), unless self-insured as discussed in
Section 14.3, below.

 
14.2
Requirements.

 
A.  Tenant and its Sublessees bear the responsibility of insuring for fire and
all risks, including risk of flood, earthquake, and terrorism, associated with
the merchandise, Trade Fixtures, and Improvements related to the operation of
the Leased Premises.  At no time is Landlord liable for any Damage or Injury to
Tenant’s business property, Improvements, betterments, or Trade Fixtures within
any of the Leased Premises due to fire or any other risk covered under a Causes
of Loss – Special Form insurance policy or due to flood, earthquake, or
terrorism.
 
B.  Tenant shall submit to Landlord a Certificate of Insurance for each
insurance policy required under this Article XIV and the attached
Appendix-2  naming “Wal-Mart Stores, Inc., Attn:  Asset Management, 2001 S.E.
10th Street, Bentonville, AR 72716-0550” as the Certificate
Holder.  Additionally, each Certificate of Insurance must:

 
 
(1) Be submitted to Landlord at the address provided in the preceding sentence;

 
 
(2) Show the name and address of the Insurer;

 
 
(3) Show the policy number and date(s) of coverage for each policy procured by
Tenant in satisfaction of its obligations under this Master Lease;

 
 
(4) Include the name, address, telephone number, and signature of the authorized
person providing the Certificate of Insurance;

 
 
28


 
 
(5) Verify the insurance coverage required in this Article XIV and the
Appendix-2;

 
 
(6) Where permitted by law, list as Additional Insureds Wal-Mart Stores, Inc.,
its Subsidiaries and its Affiliates, and the directors, officers, shareholders,
employees, agents, and representatives, and the respective successors and
assigns of each,  and any party that Landlord has a contractual obligation to
indemnify in relation to Tenant’s use of the applicable Leased Premises;

 
 
(7) Verify that Insurer waives subrogation in favor of Landlord and Landlord’s
affiliates and subsidiaries;

 
 
(8) Verify the insurance policies are primary, non-contributory, and not in
excess of any insurance the Additional Insured has available to it; and

 
 
(9) Where permitted by law, provide coverage for punitive damages.

 
 14.3
Self-Insured.

 
 
A.  Landlord may accept self-insurance in lieu of the insurance policies set
forth in this Article XIV and the attached Appendix-2 if Tenant provides to
Landlord

 
(1) A copy of the Certificate of Authority to Self-Insure its Worker’s
Compensation obligations issued by the state(s) in which the Leased Premises
will be located and a copy of the state-issued letter approving self-insurance
for automobile liability, if required under this Master Lease;

 
 
(2) Proof that Tenant’s net worth is at least ten (10) times the amount of
Commercial General Liability insurance required by this Master Lease; and

 
 
(3) A copy of Tenant’s most recently audited annual financial statements, with
no negative notes, or the most recent Dun and Bradstreet report.

 
 
B.  If Landlord accepts self-insurance in lieu of the insurance policies set
forth in this Article XIV and the attached Appendix-2, Tenant hereby agrees to
the obligations of any endorsement or Certificate of Insurance required under
Section 14.2, above, and that may be required under any appendix, amendment, or
attachment hereto.  Such obligations become Tenant’s obligations under this
Master Lease.

 
14.4
Mutual Waiver of Subrogation.  Landlord and Tenant each hereby release the other
from all liability or responsibility to the other or to any other party claiming
through or under them by way of subrogation or otherwise or for any loss or
damage to property caused by casualty that is customarily insured under a Causes
of Loss – Special Form insurance policy or that is due to flood, earthquake, or
terrorism.  This mutual waiver applies only to Damage or Injury to Tenant’s
business property, Improvements, betterments, or Trade Fixtures within any of
the Leased Premises occurring during the time when Tenant’s business property,
Improvements, betterments, or Trade Fixtures within any of the Leased Premises
are covered under a Causes of Loss – Special Form insurance policy or are due to
flood, earthquake, or terrorism for which Tenant has insurance coverage.

 
14.5
Breach.  Failure to procure and maintain the insurance required under this
Article XIV and the attached Appendix-2 constitutes a material breach of this
Master Lease.  Tenant shall indemnify, defend, and hold harmless the Indemnitee
against Indemnified Claim that the required insurance would have covered but for
Tenant’s breach.

 
29


 
 
14.6
Insurance Obligation is in Addition to Other Obligations.  Tenant’s obligations
under this Article XIV and the attached Appendix-2 are in addition to, not in
lieu of, Tenant’s other obligations, including Tenant’s obligations under
Article XIII, to Landlord under this Master Lease.

 
 
 
Article XV

 
Confidentiality

 
15.1
The terms and provisions of this Master Lease affect present and future
negotiations Landlord or Tenant may have with another party.  As such, Landlord
and Tenant, and the agents, employees, and representatives of each, shall each
keep confidential, disclosing only such information as is required by law or by
mutual, written agreement between Landlord and Tenant.

 
15.2
Tenant shall not disclose any information that Landlord may mark as confidential
or proprietary including, but not limited to, lists of available rental space
and marketing plans or schedules that Landlord may make available or known to
Tenant, disclosing only such information as is required by law or by mutual,
written agreement between Landlord and Tenant.

 
15.3
Failure to comply with this Article XV is a material breach of this Master
Lease.

 
 
 
Article XVI

 
Covenant of Quiet Enjoyment

 
16.1
Landlord covenants that Tenant peaceably and quietly may enjoy the Leased
Premises in accordance with, and subject to, the terms of this Master Lease and
without any interruption or disturbance from Landlord, provided Tenant:

 
 
A.  Pays Rent and all other charges provided for in this Master Lease and any
appendix, amendment, or attachment hereto,

 
 
B.  Performs all of its obligations provided for under this Master Lease, and

 
 
C.  Observes all of the other provisions of this Master Lease.

 
 
 
Article XVII

 
Default, Termination, Surrender, Tenant’s Liability, Right of Reentry

 
Tenant’s Waivers, Landlord’s Right to Perform, Cumulative Rights

 
17.1
Default.  Each of the following events constitutes a Default of this Master
Lease:

 
A.  Tenant files for Insolvency or is adjudicated Insolvent.  For the purposes
of this Master Lease, “Insolvency” means any petition filed by Tenant in
bankruptcy, for reorganization or arrangement, or for appointment of a receiver
or trustee; Tenant acquiescing to a petition for bankruptcy, reorganization,
arrangement, or the appointment of a receiver or trustee by a creditor; or any
assignment by Tenant for the benefit of a creditor.
 
30


 
B.  A petition for Insolvency is filed against Tenant, to which Tenant does not
acquiesce, and that, within five (5) days following the filing, is not
dismissed, discontinued, or vacated;
 
C.  Tenant’s interest in this Master Lease, in its entirety or as to a
particular Leased Premises is assigned by operation of law;
 
D.  Tenant fails to pay any installment of Rent or any other charge to which
Tenant is obligated by this Master Lease to pay when due and payable, and the
failure to pay continues for more than ten (10) days and such failure occurs
more than two (2) times in a calendar year; or

 
 
E.  Tenant breaches any material obligation or covenant under this Master Lease.

 
 
F.  Tenant breaches any non-material obligation or covenant under this Master
Lease more than two (2) times in a calendar year, and each breach remains
uncured ten (10) days after Tenant receives written or verbal notice of the
breach from Landlord.

 
 
G.  After the Rent Commencement Date, Tenant fails to open the applicable Leased
Premises according to the Hours of Operation designated in Appendix-1 two (2) or
more times in a calendar year, without Landlord’s prior, written approval or as
otherwise allowed under this Master Lease.

 
17.2
Termination for Default.  Landlord may terminate this Master Lease, in its
entirety or as to a particular Leased Premises, without any liability, if Tenant
Defaults, as defined in Section 17.1, above, or elsewhere in this Master Lease,
by written notice to Tenant.  However, Landlord may wait to terminate this
Master Lease, in its entirety or as to a particular Leased Premises, until after
it re-lets the Leased Premises in accordance with this Article, and Tenant pays
Landlord all sums due Landlord under this Master Lease.

 
17.3
Surrender at Termination or Expiration.  Unless otherwise provided in
Appendix-1, by the date on which this Master Lease as to the applicable Leased
Premises terminates, for whatever reason, Tenant shall immediately surrender and
quit the applicable Leased Premises and, in the two (2) calendar days preceding
the date on which this Master Lease terminates, for whatever reason, shall
remove all property, Trade Fixtures, and Improvements from the Leased Premises
and either:

 
 
A. Return the Leased Premises to White Box condition, or

 
 
B.  In lieu of returning the Leased Premises to a White Box condition, pay
Landlord [***].

 


 
17.4
Landlord’s Right of Reentry.  If Tenant fails to surrender the applicable Leased
Premises in accordance with this Article, Landlord, its agents, employees, or
representatives, without prejudice to any right or remedy available to Landlord
under this Master Lease, at law, or in equity and subject to applicable law,
may:

 
 
31


 
 
 
A.  Re-enter and repossess the applicable Leased Premises and do one or more of
the following:

 
                      (1) Dispose of any property, Trade Fixtures, or
Improvements remaining therein.
 
                      (2) Relet the Leased Premises, and if Landlord relets the
Leased Premises for Rent and other charges equal to or greater than the Rent
                     and other charges for which Tenant remains liable, Tenant
will be released from further liability under this Master Lease.
 
                      (3) Use all or a portion of the Leased Premises, in which
case the fair market value of the applicable Leased Premises, or the portion of
that Leased Premises
                      used, will be used in calculating Tenant’s
liability described in Section 17.5, below.  If the fair market value equals or
is greater than the Rent and other charges
                     for which Tenant remains liable, Tenant will be released
from further liability under this Master Lease.
 
                      (4) Demand full and final settlement, whereupon Tenant
shall pay Landlord the present value of the total of all future Rent that would
come due under this
                      Master Lease but for the termination of this Master
Lease, plus other charges that may apply under this Master Lease, less the fair
market value of the
                      particular Leased Premises.  Present value will be
calculated at [***], at which time Tenant will be released from
further liability under this Master Lease.
 
 
B.  Continue this Master Lease in full force and continue to look to Tenant to
perform all Tenant’s obligations under this Master Lease, but Landlord may
pursue Tenant for damages incurred or equitable relief or both.

 
17.5
Survival of Tenant’s Liability.  Upon termination of this Master Lease, in its
entirety or as to a particular Leased Premises and without prejudice to any
right or remedy available to Landlord under this Master Lease, at law, or in
equity and subject to applicable law, Tenant remains liable for:

 
 
A.  Damages for its failure to pay Rent, and other charges;

 
 
B.  Damages for its failure to perform other obligations;

 
 
C.  Expenses Landlord incurs in the course of evicting Tenant and reentering the
Leased Premises, including reasonable attorneys fees and court costs; and

 
 
D.  Unless Tenant surrenders the Leased Premises in accordance with this
Article, any cost incurred by Landlord in returning the Leased Premises to the
same condition in which Tenant received the Leased Premises on the Delivery
Date, less any revenue received by Landlord by re-letting the Leased Premises,
less any claim Landlord successfully makes against the Surety Bond required
pursuant to Section 4.6.

 
17.6
Tenant’s Waivers.  Landlord and Tenant waive any right to trial by jury on all
issues in all litigation between Landlord and Tenant arising from or relating to
this Master Lease, and Tenant, additionally, waives any:

 
 
A.  Right to withhold or reduce Tenant’s required payments of Rent and other
charges for which Tenant is obligated under this Master Lease;

 
32


 
 
 
B.  Statutory requirements of prior, written notice before filing for eviction
or for any damages suit for non-payment of Rent;

 
 
C.  Claim for damages against Landlord resulting from Landlord’s re-entry;

 
 
D.  Rights to bring any counterclaim, proceeding, or other cause of action in
relation to dispossession; and

 
 
E.  To the extent legally permissible, for itself and all persons claiming by,
through, or under it, any right of redemption or for the restoration of the
operation of this Master Lease under any present or future law in case Tenant is
dispossessed for any cause or in case Landlord obtains possession of the Leased
Premises as herein provided.

 
17.7
Landlord’s Right to Perform for Account of Tenant.

 
A.
If Tenant Defaults under this Master Lease, Landlord may cure the Default at any
time for the account of and at the expense of Tenant, and Tenant will reimburse
Landlord for any amount, including reasonable attorneys fees and interest,
expended in connection therewith.

 
B.
If Landlord seeks enforcement of this Master Lease by litigation and prevails,
Tenant will reimburse Landlord for any attorneys’ fees and disbursements
reasonably incurred in connection with that litigation.

 
C.
In addition to all other obligations under this Master Lease, Tenant shall pay
interest to Landlord, at the maximum lawful rate, on the amount specified in
Sections 17.7A and 17.7B, from the date Landlord incurs the expense until the
day reimbursed.

 
17.8
Cumulative Rights.

 
 
A.  Landlord’s rights and remedies set forth in this Master Lease are cumulative
and in addition to any other right and remedy now and hereafter available to
Landlord by this Master Lease, at law or in equity.  Landlord may exercise its
rights and remedies at any time, in any order, to any extent, and as often as
Landlord deems advisable.

 
 
B.  A single or partial exercise of a right or remedy will not preclude a
further exercise of that or another right or remedy.

 
 
C.  No action, inaction, delay, or omission by Landlord in exercising a right or
remedy exhausts or impairs the same or constitutes a waiver of, or acquiescence
to, a breach of this Master Lease or Default.

 
 
D.  If Landlord waives a breach of this Master Lease or a Default, that waiver
does not extend to or affect any other breach of this Master Lease or any other
Default nor will it impair any right or remedy with respect thereto.

 
 
E.  Acceptance by Landlord of Rent after Landlord notifies Tenant of termination
does not waive Landlord’s right to terminate or pursue any other right and
remedy available to Landlord under this Master Lease, at law, or in equity.

 
 
33


 
 
17.9
Landlord’s Default.

 
A.  Landlord’s failure to perform any of its obligations under this Master Lease
may constitute a default of this Master Lease, in its entirety or as to the
particular Leased Premises affected by Landlord’s failure to perform, if Tenant
notifies Landlord, in writing, of Landlord’s failure to perform, and Landlord
fails to cure the failure to perform within at least thirty (30) days after
Landlord receives Tenant’s notice or such longer period of time as may
reasonably be necessary to cure the type of alleged breach under the
circumstances.  Notice required under this Section must include a description of
the particular facts and circumstances alleged giving rise to the alleged breach
and the date of commencement of the alleged breach.
 
 
B.  If  Landlord defaults on this Master Lease, Tenant, in addition to any other
rights or remedies to which it is entitled at law or in equity, may:

 
 
(1) Treat this Master Lease as still in full force and effect continuing to look
to Landlord to perform its obligations under this Master Lease but seek damages
or equitable relief, or both; or

 
 
(2) Terminate this Master Lease, in its entirety or as to the applicable Leased
Premises, with thirty (30) days written, notice stating the date on which Tenant
will vacate the Leased Premises.  If Tenant fails to timely vacate the Leased
Premises, Tenant’s notice of termination will be deemed to be void; the Master
Lease, in its entirety or as to the applicable Leased Premises, will continue in
full force and effect, and Landlord will be deemed to have cured any alleged
breach.

 
 
C.  Regardless of which remedy Tenant pursues, LANDLORD’S LIABILITY FOR DEFAULT
UNDER THIS MASTER LEASE, AT LAW OR IN EQUITY, WILL NOT EXCEED AN AMOUNT EQUAL TO
ONE (1) YEARS RENT PAID BY TENANT FOR THE LOCATION IN WHICH LANDLORD WAS FOUND
IN DEFAULT.

 
17.10
Force Majeure.  If a force majeure occurs, the time that the force majeure
delays performance by either Landlord or Tenant will be excluded from the
computation of time within which Landlord, Tenant, or both, must perform under
this Master Lease.  For purposes of this Master Lease, a force majeure is a
strike, riot, act of God, shortage of material, war, governmental law,
regulation, or restriction, or any other cause of any kind that is beyond the
reasonable control of the party owing performance.

 
 
 
Article XVIII

 
Holding Over & Estoppel Certificates

 
18.1
Holding Over.  If Tenant remains in possession of the Leased Premises after the
expiration of the Lease Term without a new Attachment A or Master Lease executed
by both Landlord and Tenant, Tenant will be a “Holdover Tenant”.  As a Holdover
Tenant, Tenant will occupy the Leased Premises on a month-to-month basis with a
monthly rental rate equal to the Rent and other charges applicable at the time
of the expiration of the Master Lease plus [***] of the sum of such
amounts.  Further, Tenant will be subject to all conditions, provisions, and
obligations of this Master Lease as far as the same are applicable to a
month-to-month tenancy.

 
18.2
Estoppel Certificates.  Tenant, at Landlord’s request, shall deliver to Landlord
an executed, written, statement addressed to the party designated in Landlord’s
request and identifying Tenant and this Master Lease and certifying and
confirming, in addition to any information or confirmation Landlord may
reasonably require, the following:

 
 
34


 
 
 
A.  That this Master Lease is either unmodified since its execution and in full
force and effect, or modified since its execution but still in full force and
effect as modified;

 
 
B.  That Landlord either is not in default of any of its obligations under this
Master Lease or is in default, specifying the default;

 
 
C.  Tenant’s obligations and restrictions concerning subordination and
attornment; and

 
 
D.  The Lease Term, Rent Commencement Date, and Expiration Date as to the Leased
Premises for which the estoppel certificate applies.

 
18.3
Agent-in-Fact.  Tenant’s failure to provide an estoppel certificate materially
complying with the Section 18.2, above, is a material breach of this Master
Lease through which, in addition to any other right or remedy Landlord may have
under this Master Lease, at law, or in equity, Landlord is hereby irrevocably
appointed and authorized as the agent and attorney-in-fact of Tenant to execute
and deliver any such written statement on Tenant’s behalf if Tenant fails to do
so within seven (7) days after receiving a written request from Landlord.

 
 
 
Article XIX

 
Interpretation, Notices, & Miscellaneous

 
19.1
Severability.  If a court of proper jurisdiction determines that any provision
of this Master Lease, or any application of the provision, is invalid or
unenforceable, the remainder of this Master Lease, or the applications of the
provision that are not invalid or unenforceable, will remain in full force and
effect to the fullest extent permitted by law.

 
19.2
Captions.  The captions and headings used throughout this Master Lease are for
convenience of reference only and do not affect the interpretation of this
Master Lease.

 
19.3
Merger.  This Master Lease, together with any Attachment A, exhibit, addendum,
amendment, or any other document attached to and incorporated into this Master
Lease, constitutes the entire agreement between Landlord and Tenant, a complete
allocation of risks between them, and a complete and exclusive statement of the
terms and conditions of this Master Lease.  This Master Lease is merged into by
and supersedes all prior written or oral agreements, leases, licenses,
negotiations, dealings, and understandings, unless specifically provided
otherwise in Appendix-1.  Except for changes to the Delivery Window and Delivery
Date designated in the applicable Attachment A, no amendment or other
modification of this Master Lease will be valid or binding on either Landlord or
Tenant unless it is reduced to writing and signed by both Landlord and Tenant.

 
19.4
Survival.  The following provisions of this Master Lease survive the
termination, for whatever reason, of this Master Lease:  Article XIII, Article
XIV, Article XV, Article XVII, Section 2.4, Section 18.1, and Appendix-2.

 
 
35


 
 
 
19.5
Third Party Beneficiaries.  Nothing in this Master Lease confers, or intends to
confer, any rights upon any person or entity not a party to this Master Lease,
except for the Indemnitees identified in Section 13.1B, above.

 
19.6
Benefit & Binding Effect.  The terms, provisions, and covenants contained in
this Master Lease apply to, inure to the benefit of, and are binding on Landlord
and Tenant, and their respective heirs, successors, and assignees.

 
19.7
Fiduciary Relationship.  This Master Lease does not create a fiduciary
relationship between Landlord and Tenant.  Any expenditures, investments, or
commitments Tenant makes in reliance on any present or future business or lease
with Landlord is done at Tenant’s own risk and without any obligation whatsoever
from Landlord.

 
19.8
No Obligation.  Landlord has no obligation to offer, nor does the course of
performance under this Master Lease create any obligation on Landlord to offer,
any number of locations for lease to Tenant.  Any locations offered for lease to
Tenant in accordance with this Master Lease are in the sole and absolute
discretion of Landlord.  Landlord, in its sole discretion and at any time, may
cease offering locations to Tenant, and this Master Lease will continue in full
force and effect solely with regard to those Leased Premises for which both
Landlord and Tenant have signed an Attachment A.  Landlord may lease locations
that Landlord might otherwise offer to Tenant under this Master Lease to any
party that Landlord chooses including, without limitation, Tenant’s
competitors.  Tenant recognizes and agrees that this Master Lease creates no
exclusive rights in Tenant’s favor.

 
19.9
Independent Contractors.  Nothing contained in this Master Lease creates a
partnership, joint venture, principal/agent relationship, or any other
relationship other than that of landlord/tenant between Landlord and Tenant.

 
19.10
Notice.  Any notice required by this Master Lease must be in writing and
delivered either by hand; by commercial courier; or by placing notice in the
U.S. mail, certified mail, return receipt requested, properly addressed and with
sufficient postage.

 
 
A.  Notice is deemed received on:

 
 
(1) Delivery if by hand;

 
 
(2) One (1) business day (Monday through Friday) after deposit with the
commercial courier, provided deposit is done timely so as to effect next
business day delivery, if by commercial courier; or

 
 
(3) Three (3) business days after placing the notice in the U.S. mail, properly
addressed and with sufficient postage for certified mail, return receipt
requested.

 
 
 
B.  Notice intended for Tenant must be sent to the address provided in
Appendix-1.

 
 
C.  Notice intended for Landlord must be sent to: Wal-Mart Stores, Inc., Asset
Management, 2001 SE 10th Street, Bentonville, AR 72716-0550, with a copy
to:  Wal-Mart Stores, Inc., Wal-Mart Stores Division – Legal, Office of the
General Counsel, 702 SW 8th Street, Bentonville, AR 72716-0185.

 
 
36


 
 
19.11
Governing Law.  This Master Lease, and any property or tort disputes between
Landlord and Tenant, will be construed and enforced in accordance with the laws
of the State of Arkansas, without regard to the internal law of Arkansas
regarding conflicts of law.  Neither Landlord nor Tenant may raise in connection
therewith, and hereby waive, any defenses based on venue, inconvenience of
forum, or lack of personal jurisdiction, in any action or suit brought in
accordance with the foregoing.

 
19.12
Jurisdiction and Venue.  For any suit, action, or legal proceeding, arising from
this Master Lease or from any property or tort dispute between Landlord and
Tenant, Landlord and Tenant consent and submit to the exclusive jurisdiction and
venue of the state courts of Arkansas situated in Benton County, Arkansas or the
federal courts situated in the Western District of Arkansas.  Landlord and
Tenant acknowledge that they have read and understand this clause and willingly
agree to its terms.

 
19.13
Attorney’s Fees.  Except as otherwise provided in this Master Lease, if either
party commences an action in a court of law against the other party to enforce
the terms of this Master Lease, to declare rights under this Master Lease, or
for any other reason related to this Master Lease, each party will pay its own
attorney’s fees and costs incurred as a result of that action.

 
 
[signature page to follow]

 


 
Signed:
Witness:                                                                           Landlord:  Wal-Mart
Stores, Inc.
_________________________                                                                                                ___________________________________
Date
Wal-Mart Stores, Inc.
_________________________
Witness:                                                                           Landlord:  Wal-Mart
Stores East, LP
_________________________                                                                                                ___________________________________
Date
Wal-Mart Stores East, LP
_________________________
Witness:                                                                           Landlord:  Wal-Mart
Stores Texas, LP
_________________________                                                                                                ___________________________________
Date
Wal-Mart Stores Texas, LP
_________________________
Witness:                                                                           Landlord:  Wal-Mart
Louisiana, LLC
_________________________                                                                                                ___________________________________
Date
Wal-Mart Louisiana, LLC
 
 
37

 
 
_________________________
Signed:
Witness:                                                                           Tenant:  Portrait
Corporation of America, Inc.
_________________________                                                                                                ___________________________________
Signature                                                      Date
_________________________                                                                                                _________________________
Printed Name
_________________________
Title

 


***Confidential treatment requested.
CHI99 5003400-1.020242.0010
 
 

 
CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED WITH BRACKETS.



Appendix-1
 
Basic Lease Terms
 
The following terms supplement the terms and conditions set forth in the body of
the Master Lease Agreement, to which this Appendix-1 attaches and into which
these Appendix-1 incorporates.
 
1.           Permitted Use of Leased Premises.
 
a.          During the Lease Term of the applicable Leased Premises, Tenant
shall use the Leased Premises solely for the purpose of operating a photography
studio offering the taking and selling of portrait photographs and related
products; the customization of portraits including oil portraits; the taking of
passport and citizenship photographs; the sale of picture frames and other
portrait accessories that do not compete with those that Landlord, from time to
time, sells in the Store; the sale of photographic plaques; the copying and
restoration of old photographs; the sale of portraiture related software and
digital images; and the provision and sale of photographic lamination services,
together with such services and merchandise that Landlord, from time to time and
in its sole and absolute discretion, may approve in writing.
 
b.          During the Lease Term of the applicable Leased Premises and other
than as permitted in the preceding paragraph, Tenant may not offer any
additional services or products, or change the use of the Leased Premises,
without prior written consent of Landlord’s Home Office Leasing Department,
which such consent may be withheld in Landlord’s sole and exclusive judgment.
 
c.          Commencing on the actual Rent Commencement Date of the applicable
Leased Premises and continuing until expiration or termination of this Master
Lease in its entirety or as to the applicable Leased Premises, and provided that
Tenant is not in Default (as defined in this Master Lease) as to the applicable
Leased Premises, Landlord may not lease to a tenant, other than Tenant, space
inside the applicable Store for the Primary Permitted Use (as defined in the
following sentence) of the operation of a photography studio.  “Primary
Permitted Use” means that the tenant designates fifty per cent (50%) or more of
the retail floor area of the applicable Leased Premises for use in accordance
with this Master Lease.  Tenant’s rights under this paragraph 1c become null and
void, and Tenant will lose all rights herein, if Tenant ceases to use the
applicable Leased Premises for the Primary Permitted Use of the operation of a
photography studio; if Tenant Defaults (as defined in this Master Lease) as to
the applicable Leased Premises; or if Tenant Transfers (as defined in this
Master Lease) this Master Lease, either in its entirety or as to an applicable
Leased Premises, or its rights or interests in this Master Lease, or sublets all
or any portion of any Leased Premises Tenant leases under this Master Lease.
 

d.          If Landlord breaches paragraph 1c, above, this paragraph 1d governs
Tenant’s sole remedy at law or in equity, and in no event will Landlord be
liable to Tenant for any damages even if actual, compensatory, or consequential.
 
 
(1) Tenant, within thirty (30) days following Tenant’s receipt of any facts
giving rise to the alleged breach, shall notify Landlord, in writing, of the
alleged breach describing with particularity the facts and circumstances giving
rise to the alleged breach and the date of commencement of the alleged breach.

 
 
(2) If Landlord fails to cure the alleged breach within at least ninety (90)
days following Landlord’s receipt of notice in accordance with the preceding
paragraph, Tenant may terminate this Master Lease as to the applicable Leased
Premises with at least sixty (60) days written notice to Landlord stating the
date on which Tenant will vacate the applicable Leased Premises.  If Tenant
fails to timely vacate the applicable Leased Premises, Tenant’s notice of
termination will be deemed void; this Master Lease as to the applicable Leased
Premises will continue in full force and effect, and Landlord will be deemed to
have cured any alleged breach of paragraph 1c, above.  Other than the right to
seek specific performance for Landlord’s breach of paragraph 1a, above, Tenant
waives any right it may have available to it at law or in equity for any Claim
(as defined in this Master Lease) resulting from Landlord’s alleged breach of
paragraph 1, above.

 
e.           Despite the preceding paragraph, the following actions do not
constitute a breach of this Master Lease by Landlord:
 
      (1) Sales, marketing, and promotions by Landlord or any of Landlord’s
affiliates, subsidiaries, officers, directors, employees, or agents, of any
photographic services or products including, but not limited to, frames, 
      accessories, and film; and
 
 
(2) Sales of one-hour photography developing products and services and the
taking and sale of passport pictures by any other tenant in the store whose
leases pre-date this Master Lease.

 
f.           Tenant shall not sublet the applicable Leased Premises to a
Sublessee.  Tenant shall not permit any business or other operation to be
conducted in the Leased Premises, other than the Permitted Uses designated in
paragraph 1a, above, which must only be performed by Tenant.
 
g.           Landlord will use commercially reasonable efforts to include Tenant
on the blueprints for store expansions if Tenant is already leasing space in the
Store being expanded.
 
2.           Leased Premises Specifications.
 
a.           Tenant, at its sole cost and expense, shall install, provide, and
maintain all equipment necessary for the operation of its Permitted Uses, as
described in paragraph 1a above, including, but not limited to, any equipment
required by any professional standards, law, rule, or regulation applicable to
Tenant’s business.  To the extent that the installation, provision, or
maintenance of the equipment requires alteration of the Leased Premises that is
not located in a newly constructed Store, Tenant shall comply with the terms of
Article II of this Master Lease.
 
 

 
b.           If Landlord terminates a Leased Premises as a result of Store
Renovations, Tenant shall surrender the applicable Leased Premises as required
in Section 17.3 of the Master Lease Agreement and shall remove all property,
Trade Fixtures, and Improvements from the Leased Premises and either return the
Leased Premises to Landlord in broom clean condition or pay Landlord [***].
 
c.           Tenant’s obligations under this Section 2 are in addition to, and
not in lieu of, Tenant’s obligations to prepare the Leased Premises in
accordance with Article II of this Master Lease.
 
3.           Hours of Operation:  Monday through Saturday from 10:00 am to 7:00
pm, closed for lunch from 2:00 pm to 3:00 pm; Sunday from 12:00 pm to 7:00 pm,
closed for lunch from 2:00 pm to 3:00 pm.
 
4.           Trade Name(s):      Wal-Mart Portrait Studio
 
Picture Me
 
As required by paragraph 8c, below, Tenant shall rebrand its trade name and, in
connection therewith, remove the “Wal-Mart” name from all of Tenant’s signage
and materials no later than January 31, 2008.  Until that time, or such earlier
date that Tenant’s right to use the “Wal-Mart” name terminates, Tenant may
conduct its operations under either of the trade names listed above, provided
that any usage of the “Wal-Mart’ name is consistent with the other requirements
of this Master Lease.
 
5.           Address of Tenant.  All notices required to be sent to Tenant under
this Master Lease must be sent to:
 
 

 
 
Name of Tenant:
Portrait Corporation of America, Inc.
Attention:
C. David Alexander
Title:
Chairman, President & CEO
Address:
815 Matthews-Mint Hill Road
Matthews, North Carolina 28105
Telephone Number:
(704) 588-4351
Facsimile Number:
(877) 8332-2406
Email Address:
N/A
With Copy To:
J. Robert Wren, Jr.
815 Matthews-Mint Hill Road
Matthews, North Carolina 28105



 
6.           Advisements.  [Intentionally Omitted]
 
7.           Covenants, Representations, and Warranties.
 
a.           Tenant covenants to promptly inform Landlord of the resignation or
termination of its Chief Executive Officer, Executive Vice-President of Studio
Operations, or both.  Landlord shall have the right to approve, in its sole and
absolute discretion, any successor that Tenant proposes to appoint to any of
such offices.  Tenant shall submit to Landlord the resume of any such proposed
successor officer and shall arrange a meeting between such proposed successor
officer and Landlord.  Landlord shall use commercially reasonable efforts to
meet with such proposed successor within five (5) business days (Monday through
Friday) following its receipt of Tenant’s request and shall either approve,
which such approval may not be unreasonably withheld, or disapprove of the
proposed successor within three (3) business days (Monday through Friday)
following such personal meeting.
 
      (1) If Landlord waives the personal meeting required in the preceding
paragraph, Landlord will base its approval or disapproval of the change on the
proposed
      replacement’s resume provided to Landlord by Tenant.
 
      (2) Despite anything to the contrary elsewhere in this Master Lease,
Landlord’s approval is not required with respect to any proposed successor
officer if the
      proposed successor officer has at least five (5) years experience as the
Chief Executive Officer, President, or Chief Operating Officer of a retail chain
that
      experienced positive sales and income growth for a minimum of three (3)
out of the last five (5) years during which the proposed successor officer held
      such office, that accrued annual sales of at least [***], and that
consists of at least [***] stores, provided that the proposed successor officer
has not
      been convicted of a felony nor has been terminated from such a position
for poor performance.
 
 

 
b.          Tenant covenants that in the event of a Change in Control (as
defined below), Tenant shall advise Landlord in advance of the proposed Change
in Control, and Landlord will have five (5) business days (Monday through
Friday) to approve, which such approval may not be unreasonably withheld,  or
disapprove of the Change in Control.  In the event Landlord disapproves of the
Change in Control, such Change in Control either may not take place or may take
place, provided that, if the Change of Control takes place, Landlord, at is
election, may either declare a Default of this Master Lease or demand that
Tenant close up to an additional five hundred (500) locations in addition to the
closures required below.  If Landlord exercises its right to demand additional
closures, Tenant will provide Landlord, for Landlord’s approval, a list of
locations Tenant will close along with the proposed schedule for closings.  All
locations approved by Landlord to be closed must be closed within six (6) months
following Landlord’s exercise of the above described right, unless any time
within that six (6) months falls between October 1st of a year and December 31st
of that same year.  In that case, the six (6) month period described in this
paragraph will be extended by three (3) months.
 
      (1)  Despite the previous paragraph, Landlord’s approval of a Change in
Control is not required if the Change in Control results in the control of
Tenant by an investment company with at least [***] in invested capital
      that is not invested in a competitor of either Tenant or Landlord; a
company or companies with consolidated group annual revenues exceeding [***] and
with sales and profits that increased in three (3) out of the five
      (5) years prior to the Change in Control;  a group of unaffiliated
individuals whose collective net worth exceeds five (5) times their acquisition
cost; or any combination of the above.
 
      (2) For purposes of this Section 7, “Change in Control” means the direct
or indirect acquisition, other than as a result of the financial restructuring
and chapter 11 proceedings commenced by Tenant on August 31, 2006,
      of the power to vote 50.1% or more of Tenant’s voting securities.
 
c.          Tenant shall provide Landlord quarterly financial statements that
are prepared by Tenant, reviewed on a quarterly basis by an independent
certified public accountant, and audited on an annual basis by such independent
certified public accountant.  A solvency certificate in which an officer of
Tenant certifies to Landlord that Tenant is solvent and is generally paying its
debts as the debt becomes due must accompany each financial statement.
 
8.
Miscellaneous.

 
a.           Lease Term.
 
      (1) Despite anything to the contrary elsewhere in this Master Lease, this
Master Lease will not be effective unless the form and substance of the order
from
      the presiding bankruptcy court approving this Master Lease is acceptable
to Landlord, in its sole and absolute discretion, and such order becomes final
      and nonappealable.
 
 

 
      (2)  Subject to the preceding paragraph, this Master Lease is effective
February 1, 2007 and continues for three (3) years unless terminated earlier as
the result of a Default (as defined in this Master Lease) or as otherwise
      permitted under this Master Lease.
 
      (3) This Master Lease automatically extends for an additional two (2)
years for each applicable Leased Premises from which Landlord receives from
Tenant Base Rent for the period from July 1, 2008 through June 30, 2009
      at a rate equal to or greater than [***] per square foot, provided that no
Default (as defined in this Master Lease) has occurred or is continuing.
 
      (4) For each Leased Premises from which Landlord receives from Tenant Base
Rent for the period of July 1, 2008 through June 30, 2009 at a rate less than
[***] per square foot, Landlord and Tenant may mutually agree to
      extend this Master Lease for two (2) years by written agreement executed
no later than August 1, 2009, provided that no Default (as defined in this
Master Lease) has occurred and is continuing.
 
      (5) If this Master Lease is not extended for any reason as to any Leased
Premises, Tenant will close the applicable Leased Premises and deliver such
locations to Landlord in a broom clean condition and consistent with
      all other obligations of Tenant under this Master Lease on January 31,
2010 or such earlier date as may be agreed to by Landlord and Tenant.
 
b.           Rent.  Provided Tenant is not in Default (as defined in this Master
Lease) on its Rent obligations, Base Rent, which will accrue daily for the term
of this Master Lease and any renewal thereof, is:
 
      (1) From June 1, 2006 through January 31, 2008, [***] of the monthly Gross
Sales (as defined below).  Tenant shall pay Landlord the Base Rent due by the
tenth (10th) calendar day of the third month following the month
      in which such Gross Sales occurred.  For example, the monthly Base Rent
due for the period ending June 30, 2006 is due on September 10, 2006.
 
      (2) From February 1, 2008 through January 31, 2009, [***] of the monthly
Gross Sales (as defined below).  Tenant shall pay Landlord Base Rent due by the
tenth (10th) calendar day of the second month following the
      month in which such Gross Sales occurred.  For example, the monthly Base
Rent due for the period ending February 29, 2008 is due on April 10, 2008.
 
      (3) From February 1, 2009 through the end of the Lease Term, including any
renewal, [***] of the monthly Gross Sales (as defined below).  Tenant shall pay
      Landlord the Base Rent due by the tenth (10th) calendar day of the month
following the month in which such Gross Sales occurred.  For example, the
monthly
      Base Rent due for the period ending February 28, 2009 is due on March 10,
2009.
 

 
      (4) In the event that Tenant fails to pay any amount due under this Master
Lease within five (5) days of the date such amount is due, Rent for the full
term of
      this Master Lease will automatically reset to [***] of the monthly Gross
Sales, with any retroactive arrearages due and payable immediately.
 
c.           Rebranding.
 
      (1) Tenant and Landlord agree that Tenant’s right to use the “Wal-Mart”
name, which is Landlord’s trade name, constitutes a non-exclusive trademark
license
      and, therefore, is a personal right to the Tenant, which may not be
assigned under applicable law including, without limitation, state and federal
trademark law,
      without the prior, written consent of Landlord.
 
      (2) Tenant shall remove the “Wal-Mart” name from all Leased Premises and
studios including, without limitation, any signage and promotional materials and
      activity and cease using the “Wal-Mart” name no later than January 31,
2008, except as permitted elsewhere in this Master Lease.
 
      (3) If Tenant Defaults under this Master Lease, Tenant will complete
rebranding as required by the preceding paragraph within three (3) months of the
date
      of Default, at which time Tenant will no longer have any right to use the
“Wal-Mart” name.
 
d.           Rebranding Escrow.  [***].  Tenant shall deposit the Rebranding
Escrow within three (3) business days of the date on which the order from the
presiding bankruptcy court approving this Master Lease becomes final and
nonappealable.  Tenant may only draw on the Rebranding Escrow to cover the costs
of the rebranding required in paragraph 8c, above.  For clarification, the
Rebranding Escrow applies to a total of [***] installments of Rent, which have
payments with due dates from August 10, 2006 through April 10, 2007.
 
      (1) Tenant shall deposit the Rebranding Escrow due for subsequent months
no later than the tenth (10th) calendar day of each such month.
 
      (2) Any balance of the Rebranding Escrow remaining in the escrow account
after January 31, 2008 must be paid to Landlord as additional Rent within
________
      business days (Monday through Friday).  If Tenant fails to pay Landlord
the above-described balance of the Rebranding Escrow, Landlord may withdraw
      and retain as additional rent all amounts then remaining or thereafter
deposited into the escrow account.  Landlord’s withdrawal of such funds does not
      in any way excuse Tenant’s obligation to complete the Rebranding as
required in paragraph 8c, above.
 
      (3) Tenant shall provide Landlord with a monthly accounting of deposits
into and disbursements from the escrow account in a form acceptable to Landlord,
in its
      sole and absolute discretion.
 
 

 
e.           Store Closings.  For purposes of this Section, “Fiscal Year” means
February 1st of a given year through January 31st of the following year.
 
      (1) Tenant, no later than July 31, 2007, shall close the five hundred
(500) Leased Premises designated in Exhibit ______, which is attached to and
incorporated
      into this Master Lease.
 
      (2) Starting with the Fiscal Year ending January 31, 2008 and continuing
through the Lease Term of this Master Lease, including any extension, until the
first
      Fiscal Year in which Tenant achieves positive comparable sales in the
Leased Premises, Tenant shall close an additional five hundred (500) Leased
      Premises every Fiscal Year in which either Landlord’s total US comparable
stores sales are flat or positive and Tenant’s comparable stores sales for the
     same Fiscal Year are negative, or Landlord’s total US comparable stores
sales are negative and Tenant’s comparable stores sales for that same Fiscal
Year
     are not positive and are more than fifty (50) basis points of Landlord’s
comparable stores sales.  After the first year that Tenant achieves positive
comparable
     sales, Tenant is no longer obligated to close Leased Premises as described
in the preceding sentence.
 
      (3) Tenant shall submit its total sales and, if applicable, will submit to
Landlord for approval a list of Leased Premises to be closed, along with a
schedule of
      closings, by February 10th of the subsequent Fiscal Year or no later than
five (5) days after Landlord publishes its US sales for that Fiscal Year.  All
such
      Leased Premises closings must be completed no later than July 31st of the
subsequent Fiscal Year.  Approval of Leased Premises Tenant proposes to
      close in accordance with this Section 8e will be in Landlord’s sole and
absolute discretion.
 
      (4) All Leased Premises closed in accordance with this Section 8e must be
closed in accordance with Section 17.3 of the Master Lease Agreement, except
      that Tenant shall leave each Leased Premises closed in accordance with
this Section 8e in broom clean condition.
 
f.            Additional Events of Default. In addition to the Events of Default
designated elsewhere in this Master Lease, an Event of Default occurs if:
 
      (1) Tenant commences or involuntarily becomes the subject of any case
filed under chapter 7 or chapter 11 of title 11 of the United States Code (the
“Bankruptcy
      Code”), or any similar insolvency proceeding.  If Tenant so Defaults on
this Master Lease, Tenant will vacate the Leased Premises as soon after the
above
      described filing as possible but no later than the expiration of the
statutory period under section 365 of the Bankruptcy Code for assumption of
leases unless
      this Master Lease has been assumed by that date pursuant to an order
entered upon proper motion with appropriate notice and opportunity for
parties-in-interest
      including, without limitation, Landlord, to respond to or object to such
motion.  In light of the Intent (as described below), the statutory period set
forth in
      section 365(d)(4)(A) of the Bankruptcy Code for assumption of leases will
not extend for any reason including, without limitation, pending the outcome of
      any related litigation or appeal, unless Landlord consents in writing.
 

 
      (2) Tenant defaults on any agreement with a lender with respect to any
debt facility and: (i) as a result of such default, the debt facility is
accelerated; (ii)
      Tenant fails to cure such default; or (iii) the lender, within ninety (90)
days after the occurrence of the default, refuses to permanently waive the
default.  
      Tenant shall notify Landlord of any notice of default from any lender with
respect to any debt facility promptly after receiving such notice.
 
g.          Additional Remedies.  In addition to Landlord’s rights and remedies
available to it elsewhere in this Master Lease, at law, or in equity, if Tenant
Defaults on this Master Lease and in light of the Intent of the parties as
described below, Tenant waives the automatic stay or any similar provision, if
applicable, and authorizes Landlord to exercise any and all remedies available
to Landlord without need for notice or any further proceedings including,
without limitation, court proceedings, upon the earlier to occur of either the
termination of this Master Lease or the expiration of the statutory period
described in paragraph 8f(1), above.
 
h.           Control.  To the extent Article X of the Master Lease Agreement
conflicts with this paragraph 8h, this paragraph 8h governs.  Tenant shall
obtain Landlord’s consent prior to Tenant’s causing or permitting, within any
twelve (12) month period, the Transfer of more than either an aggregate of
twenty five per cent (25%) of Tenant’s voting shares or twenty five per cent
(25%) of the value of Tenant’s unencumbered assets as of the date of  the
Transfer.  If Landlord does not consent, Landlord, in its sole discretion, may
declare a Default of this Master Lease.
 
      (1) If Landlord consents to the proposed Transfer of Tenant’s voting
shares, as described in the preceding sentence, or of Tenant’s unencumbered
assets, as described
      in the preceding sentence, Landlord will notify Tenant of its consent
within five (5) business days after Landlord receives Tenant’s written notice of
the proposed Transfer.  
      Landlord may not unreasonably withhold its consent.
 
      (2) Despite the foregoing, Landlord's consent will not be required under
this Master Lease prior to the trading of Tenant's shares on the public
securities markets, except
      that Landlord's consent will be required prior to additional purchases by
any person or group who is or becomes the beneficial owner of 25% or more of
Tenant's voting shares.
 
      (3) Additionally, Landlord’s consent is not required under this Master
Lease for any Transfer of Tenant’s unencumbered assets that is for fair value
and that does not diminish
      Tenant’s ability to operate its business in  the Leased Premises in
accordance with this Master Lease.
 
      (4) For the avoidance of doubt, Tenant does not have the right to Transfer
(as defined in this Master Lease) or assign its rights under all or any portion
of this Master Lease to
      a third party in any manner or under any circumstances.  As noted in the
Intent (described below), the nature of the relationship between the parties is
unique and the
      nature of the Leased Premises is unique.  Tenant and Landlord agree that
this Master Lease qualifies as, and is treated as, a “personal services
contract,” as such term
      is used in Section 365 of the Bankruptcy Code.
 

 
 
i.            Letter of Credit.  Tenant shall provide Landlord with an
irrevocable standby letter of credit in the amount of [***] drawable by Landlord
upon any failure by or inability of Tenant to timely meet its obligations under
this Master Lease or to Tenant’s customers including, without limitation,
obligations resulting from the filing of a subsequent bankruptcy proceeding by
or against Tenant or the shutdown, not previously authorized by Landlord, by
Tenant of operations at any Leased Premises.  Tenant shall maintain this letter
of credit on an evergreen basis during the term of this Master Lease, including
any extension of this Master Lease.  Landlord shall use the proceeds from this
letter of credit as it determines in its sole and absolute discretion including,
without limitation, to refund customer deposits; to cover other transitional
costs including, without limitation, reletting the Leased Premises; and to
acquit any other pending obligations of Tenant.
 
j.            Audit. For purposes of this Master Lease, “Gross Sales” means the
aggregate selling price of all merchandise sold or delivered at or from any part
of the Leased Premises and the charges for all services sold or performed at or
from any part of the Leased Premises or at any other location if the merchandise
is taken from the Leased Premises or the order for services taken at the Leased
Premises including sales and charges for cash or credit and credit sales
regardless of collections.  “Gross Sales” excludes refunds made by Tenant to its
customers for merchandise originally included in Gross Sales but returned to
Tenant; exchanges of merchandise between stores of Tenant where such exchanges
are made solely for the convenient operation of Tenant’s business; and the
amount of any city, country, or state sales tax on sales paid to a taxing
authority by Tenant, but not by any vendor of Tenant.  A sale is made in the
Leased Premises if the merchandise or services are ordered from the Leased
Premises in person, via telephone facsimile, internet, or other electronic
means, or filled at the Leased Premises, or delivered from the Leased Premises.
 
      (1)  Landlord has the right to inspect and audit all books and records and
other papers and files of Tenant relating to Gross Sales.  Any such inspection
or audit will be conducted during Tenant’s regular business hours,
      and if Landlord so requests, Tenant will produce the appropriate books and
records and other papers and files relating to Gross Sales.
 
      (2) If any audit conducted in accordance with this paragraph 8j discovers
evidence of under-reporting of Gross Sales by an amount equal to or greater than
[***] or more in any given month, or by [***] or more in any
      given two months, Tenant will be in Default of this Master Lease.
 
k.           Intent.  Landlord and Tenant agree that they have a unique
relationship and that the terms of this Master Lease have been negotiated and
drafted based on the advice and with the assistance of experienced legal counsel
with the express intention of reflecting that relationship (the “Intent”).  Each
provision of this Master Lease has been drafted and incorporated herein in light
of and in furtherance of the Intent and in light of each of the following
acknowledgements by Tenant:
 

      (1) The unique nature of Landlord’s operations and reputation as one of
the largest operators of discount retail stores dedicated to customer
satisfaction and prompt, quality customer service featuring a broad
      assortment of quality merchandise at low, competitive prices;
 
      (2) The unique circumstances of maintaining Tenant’s operations within
Landlord’s Stores and the concomitant obligations of Tenant to observe each and
every term of this Master Lease in order to further Landlord’s
      operations and reputation and not to, in any way, impair the shopping
experience of Landlord’s customers;
 
      (3) The risk to Landlord’s operations and reputation of Tenant’s financial
problems and uncertainties created during Tenant’s Chapter 11 proceedings
(pending on the date of this Master Lease);
 
      (4) The propriety and importance of protecting Landlord’s unique Store
space, operations, and reputation in the vent of a subsequent Chapter 11 or
other insolvency event of Tenant;
 
      (5) That Landlord is a “shopping center” and that this Master Lease is a
“shopping center lease,” as those terms are defined and used in section 365 of
chapter 11 of the Bankruptcy Code;
 
      (6) That Tenant is not an affiliate or agent of, or in any way controlled
by or under the control of Landlord; and
 
      (7)  The reliance of Landlord on Tenant’s representations that Tenant will
abide by the terms of this Master Lease including, without limitation, the
limited Permitted Use of the Leased Premises, as described in paragraph
      1a, above, and the prohibition on assignment and transfer.
 
l.            Not Severable. Whether or not certain of the terms of this Master
Lease are specific to or can be applied to individual Leased Premises, the
entire Master Lease including, without limitation, the Lease Term and Rent, was
negotiated and agreed upon based on the integrated nature of the entire
agreement and the Intent of the parties is to create an integrated
agreement.  The parties acknowledge and aver that this Master Lease and any of
the entitlements hereunder would make no economic sense on a partial or several
basis.  Accordingly, in view of the foregoing and of the Intent, Tenant agrees
that this Master Lease and the Leased Premises hereunder cannot be severed or
partially assumed in any manner without the express written consent of
Landlord.  Tenant waives any and all rights, if any, to seek to sever or
partially assume any portion of this Master Lease pursuant to section 365 of the
Bankruptcy Code or otherwise.
 
m.          Despite anything to the contrary is Section 19.13 of the Master
Lease Agreement, Tenant shall pay all reasonable attorney’s fees and expenses
incurred by Landlord by reason of any Default by Tenant and the enforcement of
any remedies in connection with or related to such Default.  Additionally,
Tenant agrees that in the event of a subsequent chapter 11, chapter 7, or
similar proceeding, any attorney’s fees or expenses incurred following the
filing of the petition for relief, to the extent allowed under applicable state
law, are recoverable by Landlord as a pecuniary loss.  Therefore, any such
attorney’s fees or expenses must be paid by Tenant as a prerequisite to the
assumption of this Master Lease pursuant to section 365 of the Bankruptcy Code
or otherwise.
 

 
n.          The Master License Agreement entered into by Tenant and Landlord on
April 4, 2002 (“License Agreement”) is null and void and is superseded by this
Master Lease.  All locations licensed under that License Agreement are hereby
Leased Premises under this Master Lease and subject to the terms and conditions
of this Master Lease.  Landlord and Tenant may execute either a single
Attachment A listing all locations licensed under the License Agreement bringing
those locations under this Master Lease or execute individual Attachment As for
each location.
 
o.          This Appendix-1 is attached to and incorporated into the Master
Lease as part of the entire agreement between Landlord and Tenant, as set forth
in Section 19.3 of the Master Lease Agreement.  All capitalized terms used in
this Appendix-1 have the meanings set forth in this Master Lease, unless
otherwise specifically stated in this Appendix-1.  In the event of conflict
between the Master Lease Agreement and any other document on the subject matters
set forth in this Appendix-1, the terms of this Appendix-1 govern and control.
 


 
[signature page to follow]
 


 


***Confidential treatment requested.
CHI99 5003400-1.020242.0010
 
 

 
CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED WITH BRACKETS.








Tenant: __________



Signed:


Witness:                                                                           Landlord:  Wal-Mart
Stores, Inc.


_________________________                                                                                                ___________________________________
Date
Wal-Mart Stores, Inc.
_________________________


Witness:                                                                           Landlord:  Wal-Mart
Stores East, LP


_________________________                                                                                                ___________________________________
Date
Wal-Mart Stores East, LP
_________________________


Witness:                                                                           Landlord:  Wal-Mart
Stores Texas, LP


_________________________                                                                                                ___________________________________
Date
Wal-Mart Stores Texas, LP
_________________________


Witness:                                                                           Landlord:  Wal-Mart
Louisiana, LLC


_________________________                                                                                                ___________________________________
Date
Wal-Mart Louisiana, LLC
_________________________


Signed:


Witness:                                                                           Tenant:  Portrait
Corporation of America, Inc.


_________________________                                                                                                ___________________________________
Signature                                                      Date


_________________________                                                                                                _________________________
Printed Name


_________________________
Title







CHI99 5003400-1.020242.0010
 
 

 
CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED WITH BRACKETS.








Tenant: __________








 
Appendix-2 - Insurance
 
Tenant shall procure and maintain, in accordance with the Master Lease, the
“primary” insurance policies described below in accordance with the below
conditions.
 
1.      Worker’s Compensation insurance with statutory limits, or if no
statutory limits exist, with minimum limits of [***] per occurrence, and
Employer’s Liability coverage with minimum limits of [***], for each employee
for bodily injury by accident and for each employee for bodily injury by
disease.  Tenant shall cause Insurer to issue an endorsement providing stopgap
insurance in monopolistic states in which a Leased Premises under this Master
Lease may be located.
 
2.      Commercial General Liability insurance with a [***] minimum limit per
occurrence for each Leased Premises leased under the Master Lease or with fresh
aggregate limits for each Leased Premises leased under the Master Lease.
 
a.      The Commercial General Liability policy required under this Paragraph 2
should contain neither exclusion for contractual liability assumed by Tenant in
a lease nor any Absolute Pollution exclusion, unless these coverages are
provided by a separate policy with minimum limits equal to the Commercial
General Liability policy limits required by this Paragraph 2.
 
b.      Any policy obtained to satisfy the obligations of this Paragraph 2 must
list as Additional Insureds the parties described below in Paragraph 4.
 
c.      Tenant shall submit to Landlord no later than thirty (30) days after the
actual Rent Commencement Date, Certificates of Insurance and endorsements
evidencing Tenant’s compliance with this Paragraph 2.
 
3.      Tenant may satisfy the minimum limits required in Paragraphs 1 and 2,
above, by procuring and maintaining, in accordance with Article XIV of the
Master Lease, Umbrella/Excess Liability insurance on an umbrella basis, in
excess over, and no less broad than the primary liability coverage; with the
same inception and expiration dates as the primary liability coverage it is in
excess of; with minimum limits necessary to satisfy the required primary minimum
limits; and which “drop down” for any exhausted aggregate limits of the primary
liability coverage.  Tenant shall cause Insurer to issue an endorsement to any
policy Tenant procures in satisfaction of its obligations in this paragraph
providing fresh per occurrence limits or fresh aggregate limits for each Leased
Premises leased under this Master Lease and listing as Additional Insured the
parties described below in Paragraph 4.
 
4.      Additional Insureds are Wal-Mart Stores, Inc., its Subsidiaries and its
Affiliates, and the directors, officers, shareholders, employees, agents, and
representatives, and the respective successors and assigns of each, and any
party Landlord has a contractual obligation to indemnify for Claims in
connection with the Store or the Leased Premises.
 
5.      This Appendix-2 attaches to and incorporates into the Master Lease
Agreement as part of the entire agreement between Landlord and Tenant, as set
forth in Section 19.3 of the Master Lease Agreement.  All capitalized terms used
in this Appendix-2 have the meanings set forth in this Master Lease, unless
otherwise specifically stated in this Appendix-2.  In the event of conflict
between the Master Lease Agreement and any other document on the subject matters
set forth in this Appendix-2, the terms of this Appendix-2 control.
 
[signature page to follow]
 







CHI99 5003400-1.020242.0010
 
 

 
CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED WITH BRACKETS.








Tenant: __________



Signed:


Witness:                                                                Landlord:  Wal-Mart
Stores, Inc.


_________________________                                                                                     ___________________________________
Date
Wal-Mart Stores, Inc.
_________________________


Witness:                                                                Landlord:  Wal-Mart
Stores East, LP


_________________________                                                                                     ___________________________________
Date
Wal-Mart Stores East, LP
_________________________


Witness:                                                                Landlord:  Wal-Mart
Stores Texas, LP


_________________________                                                                                     ___________________________________
Date
Wal-Mart Stores Texas, LP
_________________________


Witness:                                                                Landlord:  Wal-Mart
Louisiana, LLC


_________________________                                                                                     ___________________________________
Date
Wal-Mart Louisiana, LLC
_________________________




Signed:


Witness:                                                                Tenant:  Portrait
Corporation of America, Inc.


_________________________                                                                                     ___________________________________
Signature                                                      Date


_________________________                                                                                     _________________________
Printed Name


_________________________
Title
 







CHI99 5003400-1.020242.0010
 
 

 
